 



Exhibit 10.37
CONFIDENTIAL TREATMENT REQUESTED — EDITED COPY



**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].
DIRECTV, INC.
2007 HOME SERVICES PROVIDER AGREEMENT
     This Home Services Provider Agreement (including all Exhibits and Schedules
hereto, this “Agreement”) is entered into this first (15t) day of May, 2007 (the
“Effective Date”), between DIRECTV, Inc., a California corporation (“DIRECTV”),
and Mountain Satellite, Inc. (“Contractor”). DIRECTV and Contractor may also be
collectively referred to herein as the “Parties.”
RECITALS
     A. DIRECTV is a provider of direct broadcast satellite (“DBS”) services to
consumers which include video, audio, data and other programming delivered via
specialized satellite receiving equipment.
     B. DIRECTV is also engaged in the business of selling digital satellite
system equipment consisting of a satellite antenna (including the LNB) and an
integrated receiver/decoder (including a remote control) (“DIRECTV System”),
which is compatible and fully operable with DIRECTV’s DBS services.
     C. DIRECTV and Contractor entered into that certain Sales Agency Agreement,
as amended from time to time (the “Sales Agency Agreement”), whereby Contractor
became and continues to act as a commissioned sales agent of DIRECTV in
connection with DIRECTV’s DBS services.
     D. In addition, Contractor is engaged in the business of installing,
servicing and maintaining various consumer electronic products, including
satellite systems.
     E. On December 29, 2000, DIRECTV engaged Contractor to perform installation
and service work with respect to the DIRECTV System (including any associated
products DIRECTV and Contractor agree that Contractor shall install) sold and
rented by DIRECTV and to perform other services pursuant to the specific terms
of that Home Services Provider Agreement dated December 29, 2000 (the “Original
Agreement”).
     F. The Original Agreement has been amended as well as wholly replaced from
time to time by the Parties, the last replacement date being June 1, 2005 (the
“2005 HSP Agreement”). The Parties desire that the current 2005 HSP Agreement be
terminated pursuant to the terms and conditions hereunder and be replaced with
this 2007 Home Services Provider Agreement (the “Agreement”) as of the Effective
Date; provided, however, that all covenants, conditions, rights and obligations
of both DIRECTV and Contractor which, by their terms or nature extend beyond the
termination or expiration of the 2005 HSP Agreement, shall survive its
termination until fully performed.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:
AGREEMENT
     1. Appointment of Contractor.
          a. Authority. DIRECTV hereby engages Contractor to provide services in
the installation and maintenance of DIRECTV System Hardware (the “Services,” or
“Fulfillment Services” when referring specifically to initial customer
installation services only) as defined herein and as identified in Exhibit
l.a.i., attached hereto for DIRECTV customers located in areas specified in
Exhibit 1.a.ii. attached hereto, which services shall be performed in accordance
with this Agreement and a Work Order (as defined below) issued by DIRECTV in
connection therewith. Additional installation and/or maintenance services for
DIRECTV-related products, other products (each such service an “Additional
Service”), shall be individually defined in a separate Statement of Work, the
rates for such Additional Services included, and shall be attached hereto and
incorporated herein as Exhibit l.a.iii. Throughout the Term, this Agreement may
be amended by mutual agreement of the parties to include further Additional
Services and such Additional Services shall be provided by Contractor pursuant
to the terms and conditions as shall be set forth herein (Additional Services
shall be referred to as “Services” throughout this Agreement). For purposes of
this Agreement, a “Work Order” shall mean an individual order issued by DIRECTV
for each Service, or series of Services. Each Work Order shall be subject to the
terms of this Agreement and the requirements of each applicable Statement of
Work attachment.
          b. Limitation. Nothing herein shall be construed to grant Contractor
any right or authority to sell, solicit or take orders for DIRECTV’s DBS
service, or otherwise act as a sales agent or an agent of DIRECTV, or sell or
rent a DIRECTV System either on its own behalf or on behalf of DIRECTV.
          c. Commencement of Work. Notwithstanding any other provision herein,
Contractor may perform Services only upon: (i) receipt of a written or
electronic Work Order from DIRECTV or its authorized agent; (ii) receipt of the
DIRECTV System specifically identified by DIRECTV for the DIRECTV customer, or
notification that the DIRECTV customer has received the DIRECTV System; (iii)
coordination by Contractor directly with the DIRECTV customer for the earliest
convenient time to perform the applicable Services in connection with the
DIRECTV System and agreed upon hardware and antenna placement (subsequent to the
scheduling of the appointment window by DIRECTV); and (iv) confirmation by
Contractor to DIRECTV of receipt of the Work Order and scheduled time for
provision of applicable Services. Under no circumstances, however, shall
Contractor delay the provision of any Services hereunder, or the scheduling of
such Services appointment, for the convenience of Contractor and/or its
employees or agents. Initial appointment coordination by Contractor with the
DIRECTV customer shall also be used by Contractor to identify any potential line
of sight, landlord/tenant or other issues such that the technician shall be
provided with all necessary equipment or DIRECTV forms in order to be able to
properly complete the Work Order. Furthermore and in accordance with the
Statement of Work and the Policies and Procedures, as defined in Section 2.f.,
Contractor shall, on the morning of the scheduled appointment, contact each
applicable DIRECTV customer with a reminder telephone call regarding the time of
the scheduled appointment.
          d. Work Orders. Contractor shall perform and provide the Services
hereunder in accordance with this Agreement, the applicable Work Order issued by
DIRECTV or its authorized agent and the applicable Statement of Work(s) as set
forth in Exhibit 1.a.iii.
          e. Reservation of Rights. Contractor expressly acknowledges and agrees
that all rights in and to the satellite transmission of DIRECTV’s DBS services,
the DIRECTV System and the renting, sale, installation and maintenance of the
DIRECTV System are reserved to DIRECTV and nothing in this Agreement shall be
deemed to restrict in any manner the right or ability of DIRECTV to distribute
its DBS services or the DIRECTV System itself or through other parties, or
provide any Services to DIRECTV customers itself or through any other party.
          f. Allocations. Execution of this Agreement does not constitute or
guarantee that any Work Order(s) will be issued by DIRECTV or its authorized
agent. DIRECTV may allocate any Work Orders described hereunder among its
agents, retailers and others in any manner it may choose. Notwithstanding
anything in this Agreement or the attached exhibits to the contrary, Contractor
acknowledges that this Agreement is non-exclusive and that Contractor is not
guaranteed any minimum number of installations or maintenance or other Service
Calls on a per-DMA basis or otherwise.
          g. No Separate Business. This Agreement does not authorize Contractor
to operate any business or provide Services to others for its own account and is
merely a contract for Services to be provided to, and on behalf of, DIRECTV as
ordered by DIRECTV. In no event shall any non-DIRECTV authorized documents,
advertisements, offers or promotions be provided by Contractor to DIRECTV
customers during the performance of the Services hereunder without prior written
approval by DIRECTV. Contractor is not required to pay any fees to DIRECTV to
perform hereunder, although fees payable by DIRECTV to Contractor pursuant to
its performance hereunder may be subject to offsets or recoupments as is more
specifically set forth in section 4 of this Agreement. Contractor acknowledges
and agrees that DIRECTV customers are customers of DIRECTV, not Contractor.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

2



--------------------------------------------------------------------------------



 



     2. Contractor Administrative Responsibilities.
          a. Connectivity.
               (i) Scheduling/Management System. Contractor agrees that it will,
at Contractor’s expense, acquire, install and maintain on-line access to
DIRECTV’s technician scheduling and management systems as shall be identified by
DIRECTV, necessary to establish and maintain such on-line access for purposes of
inputting and receiving Work Orders and other information from DIRECTV, as soon
as possible but in no event later than fourteen (14) days after DIRECTV makes
such connectivity available to Contractor. To the extent that Contractor elects
to receive the DIRECTV Work Order data and convert such data into Contractor’s
own order management system, Contractor agrees that all information provided by
DIRECTV with respect to any Work Order shall remain and be visible at the
technician Work Order level. DIRECTV shall make available to Contractor a
certain number of (i) seat licenses, including any annual maintenance fee (each
an individual “Seat License”), and (ii) licenses for the use of any approved
handheld, web-based device, (together, the “Scheduling Software”) for the
dispatching, and receipt of, Work Orders to Contractor personnel in the field in
order to perform the Services as set forth within this Agreement; provided,
however, that certain Seat Licenses may be deployed without the deployment and
application of any handheld devices, at the sole discretion of DIRECTV. Upon the
launch of Siebel or any other successor Scheduling Software to the current CSG
platform, Contractor shall within a reasonable rollout schedule, as shall be
communicated by DIRECTV, outfit all employee technicians with a laptop computer
or other approved web-based, handheld device capable of receiving, modifying and
closing Work Orders in the field by such employee technician. All costs related
to the purchase of any such laptop or handheld device shall be the
responsibility of Contractor. This initial allocation of Scheduling Software by
DIRECTV to Contractor shall be based on Contractor’s current pro-rata share of
the overall DIRECTV customer base, as is measured by DIRECTV within the rough
geographical boundaries of Contractor’s appointed DMA(s); provided, however,
that DIRECTV, in its sole discretion, shall provide no less than that amount of
Scheduling Software as is reasonably required to manage the dispatching of
Contractor personnel for the performance of the Services hereunder as of the
effective date of this Agreement. Should Contractor, at any point during the
Term, request additional Scheduling Software in order to efficiently perform the
Services hereunder Contractor shall purchase (or reimburse DIRECTV), at its sole
cost and expense, such additional (or replacement) Scheduling Software through
DIRECTV. This provision for additional Software shall govern any such Contractor
request should DIRECTV select any successor system at any point during the Term.
Contractor agrees that it will comply with the requirements and instructions
provided by CSG, Siebel or successor vendor and/or DIRECTV in accordance with
the use and implementation of such licenses, software, hardware and equipment
provided in connection with Contractor’s use of the DIRECTV-selected System (or
successor system). Contractor shall also be responsible for all “air-time”
charges (including both voice and data) incurred through the use of the laptop
or handheld devices, if any. DIRECTV shall retain title to all hardware or
equipment provided by it to Contractor, if any (other than that hardware, if
any, Contractor elects to purchase); and Contractor shall promptly return such
hardware or equipment to DIRECTV upon DIRECTV’s written request. The scheduled
rollout of the provision of Scheduling Software to Contractor shall be
determined by DIRECTV. Contractor agrees that it will promptly report the
resolution of each Work Order placed by DIRECTV through the system in accordance
with this Agreemen t and those guidelines and procedures established by DIRECTV
from time to time. Commencing May 1, 2007, no less than eighty-five per cent
(85%) of all of Contractor’s eligible monthly Work Order disposition totals
shall be handled electronically (i.e., Work Order disposition shall occur via
(x) a wireless connection in the field, (y) the IVR or (z) a phone call to a
Contractor dispatcher who can then enter the Work Order information
electronically). Contractor acknowledges and agrees that failing to promptly and
properly report the resolution of each Work Order placed by DIRECTV pursuant to
the established business rules and/or policies and procedures shall delay or
prevent DIRECTV’s ability to credit Contractor with the completion of such
Services and Contractor shall not earn Fees for any particular Work Order until
properly closed. Contractor shall require that each technician, including any
Approved Subcontractor, has the ability to communicate, via cell phone, with
both Contractor’s applicable dispatch office as well as DIRECTV call center
representatives while performing the Services hereunder.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

3



--------------------------------------------------------------------------------



 



               (ii) Internet/E-Mail. Contractor shall establish and maintain an
Internet electronic mail address (a) for purposes of business-to-business
communication between DIRECTV and Contractor and (b) to properly perform the
obligations hereunder. If DIRECTV reasonably determines that Contractor’s
receipt and/or transmission of data via email as it relates to this Agreement is
hindered as a result of Contractor’s utilization of a particular internet
service provider (“ISP”) (i.e., ISP file size restrictions, unreasonable traffic
load, etc.), Contractor shall be required, within ten (10) days of such
notification from DIRECTV, to retain a mutually agreeable ISP in order for
Contractor to perform its obligations hereunder.
          b. Office Space. Contractor shall provide at its own expense, all
office space and supplies, office overhead (such as telephone, copier and
facsimile expense), labor, skills, tools and other equipment and personnel
necessary for it to perform the Services in a timely manner. Contractor shall
conspicuously display an approved sign at each office reflecting a logo
designated by DIRECTV (in conformance with the DIRECTV Trademark and Style
Guide, as defined in paragraph 21, below). Contractor shall staff each office
with trained personnel and Contractor shall be available to perform the Services
as requested by DIRECTV in accordance with the terms of this Agreement
          c. Personnel; Vehicles; Uniforms. See Exhibit 2.e.
          d. Books, Records and Inspections. During the term of this Agreement
and for a period of three (3) years thereafter, Contractor agrees that it will
keep accurate and complete books and records regarding its performance of its
obligations under this Agreement (including but not limited to all original
customer-signed forms such as the Customer Installation Satisfaction Checklists
for each Work Order performed, all DIRECTV Lease Addendum documents, if any,
property damage and bodily injury reports, police reports; Landlord approval
forms, DIRECTV System Hardware Bill of Lading documents and documentation
verifying employee background checks) and will make such books and records
available by fax or by physical inspection, or such other means as DIRECTV
requests, as soon as is reasonably possible upon DIRECTV’s request. Throughout
the Term, Contractor shall file all DIRECTV customer records, including customer
agreements and Work Orders, by date of Services performed and provided, or as
otherwise directed by DIRECTV. Contractor shall properly store said customer
records pursuant to DIRECTV’s document retention standards for that period of
time as shall be required by DIRECTV. If DIRECTV determines that certain, dated
customer records no longer need to be maintained at Contractor’s offices,
Contractor agrees that it shall follows DIRECTV’s document destruction
procedures in the disposal of such records; provided, however, that Contractor
shall be allowed to securely maintain identified documents beyond the requested
date of destruction should Contractor believe that such retention is necessary
for legal purposes. During the term of this Agreement, as well as any extension
thereof, and for a period of three (3) years thereafter, Contractor shall make
its offices available at any time during business hours so that DIRECTV may
inspect and otherwise audit the way in which Contractor is performing the
Services both at Contractor’s offices/warehouses and on customers’ premises as
well as to inspect the manner in which DIRECTV System hardware is being secured.
Such audits by DIRECTV shall include completed Work Orders as well as work in
progress. In addition, Contractor shall keep accurate and complete financial
records related to its business obligations under this Agreement. Such records,
to be timely updated monthly (or quarterly for public companies) shall include
an income statement, balance sheet, cash flow and a rolling 12-month financial
plan. All such records and all accounting systems with respect thereto shall be
made available for inspection and review by DIRECTV or its representatives upon
reasonable notice to Contractor during normal business hours throughout the Term
of this Agreement. In the alternative, if Contractor conducts annual audits and
can produce audited financial records along with an independent auditor’s
opinion, DIRECTV-access to such audit results shall be sufficient. Financial
records provided shall be maintained in accordance with generally accepted
accounting principles. Contractor shall fully cooperate with DIRECTV in such
inspection and audit.
          e. Communications Contact. Contractor agrees that it will have
reasonably adequate representatives available at all times, seven (7) days a
week (8 am to 6 pm local time), for communication with DIRECTV and DIRECTV
customers, including administrative personnel to coordinate with DIRECTV
personnel regarding completion of the scheduling of the Services hereunder.
Specifically, Contractor shall provide a 1-800 (toll-free) (or local, as
applicable) number that the DIRECTV Customer Service Department may provide to
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

4



--------------------------------------------------------------------------------



 



DIRECTV customers who have a specific question or problem related to such
Customer’s installation or installation appointment attached to a Work Order
provided by DIRECTV to Contractor. Contractor shall be obligated to reasonably
staff to answer such incoming calls as set forth above. Attached as Exhibit 2.e.
is a list of persons whom DIRECTV may call outside of the required business
hours to coordinate the provision of Services. Contractor will promptly provide
an updated list to DIRECTV whenever the list of persons changes for any reason.
The designated contact person(s) shall be available on a 24-hour-per-day
7-day-per-week basis.
          f. Policies and Procedures. In addition to the terms and conditions
set forth herein and in each Work Order, Contractor agrees that it will comply
with all DIRECTV service guidelines and policies and procedures as reasonably
determined by DIRECTV (the “Policies and Procedures” or “P&P”) furnished to
Contractor, which Policies and Procedures may be amended by DIRECTV from time to
time in its reasonable discretion. Such Policies and Procedures are hereby
incorporated into this Agreement by this reference. Contractor will ensure that
the Policies and Procedures are quickly disseminated to all Contractor
personnel, including Approved Subcontractors, performing the Services.
          g. Representations and Warranties. Contractor shall not make any
warranties or representations regarding DIRECTV’s programming services or
DIRECTV System that are inconsistent with or more extensive than the warranties
and representations provided by DIRECTV, and/or the DIRECTV System
manufacturers. In no event shall Contractor offer any DIRECTV customer a
Contractor-provided service or maintenance plan with respect to the DIRECTV
system unless DIRECTV has previously approved, in writing, such an offer by
Contractor.
     3. Contractor Installation and Service Responsibilities. See Exhibit 3.
     4. Fees Payable by DIRECTV.
          a. Services. In full consideration for Contractor’s provision of the
Services hereunder, DIRECTV agrees to pay Contractor for such Services as
described below.
               (i) Fulfillment Services. For certain Fulfillment Services
provided by Contractor, Contractor shall be entitled to receive payment as set
forth in Exhibit 4.a.(i) (“Rate Matrix”) for proper and successful completion of
the applicable Work Order.
               (ii) Service Calls. For the maintenance/Service Calls provided by
Contractor to DIRECTV, Contractor shall be entitled to receive payment as set
forth in Exhibit 4.a.(ii) (“Service Call Payments”).
          b. Credits; Refunds. Notwithstanding anything to the contrary
contained herein, Contractor shall not be entitled to any payment for
Fulfillment Services not completed for any reason, including a cancellation by
the DIRECTV customer at the door. In addition, DIRECTV shall have the right to
offset from the amounts owed to Contractor hereunder or any other agreement
between the Parties, or recoup from, or charge back directly to, Contractor, at
its option, any amount owed by Contractor to DIRECTV hereunder, including, but
not limited to, any amounts received by Contractor to which it is not entitled
hereunder, any payments made to Contractor in error and any cost that DIRECTV
incurs or amount that DIRECTV credits, refunds or pays to a DIRECTV customer or
any other third party arising out of the Services provided by Contractor
hereunder. If the amount owed by DIRECTV to Contractor for a given month is not
sufficient to cover the amount owed to DIRECTV by Contractor for such month,
Contractor shall pay the difference to DIRECTV within thirty (30) days following
its receipt of an invoice from DIRECTV.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

5



--------------------------------------------------------------------------------



 



     5. Invoicing and Payment; Disputed Payment Resolution.
          a. General. All installation, maintenance and Service Calls not
included in the payments process as defined below shall be considered disputed
payments (“Disputed Payments”) and shall be submitted by Contractor and paid by
DIRECTV as set forth herein.
          b. Payments. The payments process shall apply only to installation and
services included in the Rate Matrix attached hereto as Exhibit 4.a.(i) and
Exhibit 4.a.(ii) “Service Call Payments,” both of which may be amended by
DIRECTV in its reasonable discretion. DIRECTV shall pay Contractor on or before
thirty (30) days after the end of the applicable DIRECTV Accounting Period
(i.e., the last day of a given calendar month), provided, however, that no
payment shall be considered to be due and payable until the Services in
connection therewith have been performed and completed by Contractor in
accordance with this Agreement, Notwithstanding the foregoing, the Hardware
Reimbursement Fee shall be paid weekly by DIRECTV for those new receivers,
specifically containing the access cards previously shipped to Contractor for
the fulfillment of Work Orders hereunder, that activated during the prior
reporting period. In the event of a deployment of a new receiver that does not
activate at the time of installation by Contractor, exceptions to the activation
requirement where payment shall still be due is set forth in the P&P.. The
parties acknowledge and agree that all other DIRECTV System Components to be
reimbursed for by DIRECTV shall be reimbursed in the aggregate within
Contractor’s monthly Fulfillment Payment (i.e., the Fulfillment rates take into
account Contractor’s cost of consumed receivers, ODUs and LNBs for the
particular Work Order type).
          c. Disputed Payment Resolution. Contractor shall have sixty (60) days
from receipt of payment to request a reconciliation of DIRECTV’s payment to
Contractor. All payments disputed by Contractor must be made in writing as
prescribed hereunder and/or in the established Policies and Procedures. With
respect to any disputes concerning Contractor’s provision of the Services which
are not reflected in DIRECTV’s system and consequently not paid by DIRECTV, the
dispute form/template must be submitted as prescribed by DIRECTV and/or in the
Policies and Procedures. All disputed payments must be supported by adequate
written descriptions and supporting documents. Upon such request, DIRECTV shall
have forty-five (45) days from its receipt of notice of a disputed payment to
investigate Contractor’s claim and to respond to Contractor. In the event that
DIRECTV maintains records needed by Contractor in order to resolve a dispute,
DIRECTV shall provide such documentation to Contractor once at no cost to
Contractor. Disputes not submitted in accordance with the process herein shall
not be considered by DIRECTV. DIRECTV shall act in good faith and deal fairly
with Contractor in reviewing any reconciliation requests submitted by
Contractor. DIRECTV’s decision regarding a reconciliation request shall be final
and determinative.
          d. Overpayments. Immediately upon discovery by Contractor, or as a
result of DIRECTV’s audit in accordance with Section 2(d) above, of any
overpayment, Contractor shall notify DIRECTV, as applicable, and shall return
the excess amount to DIRECTV as soon as reasonably possible, but in no event
longer than ten (10) days after discovery, or DIRECTV, at its option, may
withhold payment of monies due to Contractor until such time as any overpayment
has been rectified.
     6. Subcontractors; Liens.
          a. Payment for Services. Except as otherwise requested in writing by
DIRECTV, Contractor shall not collect any fees, payments or otherwise from
DIRECTV customers in connection with the Services provided and performed in
accordance with this Agreement.
          b. Liens. In no event shall Contractor (a) file, or threaten to file,
a lien or a claim against a DIRECTV customer; (b) encumber in any way the
property of a DIRECTV customer; or (c) in any way seek to secure payment from
said DIRECTV customer in connection with Contractor’s provision of Services
hereunder, except as otherwise permitted by DIRECTV. In the event of any dispute
with DIRECTV related to the Services provided hereunder, Contractor agrees that
it shall seek recourse only against DIRECTV and Contractor agrees to promptly
pay and discharge any liens, claims or charges filed by or on the behalf of any
of its laborers, Approved Subcontractor(s), material suppliers or any other
third party whom Contractor has engaged related to the provision of the Services
hereunder. DIRECTV shall have the right to obtain injunctive relief in order to
prevent Contractor from breaching its obligations (or to obtain specific
performance to compel Contractor to perform its obligations) pursuant to this
Section.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

6



--------------------------------------------------------------------------------



 



     7. Term. The term (the “Term”) of this Agreement shall be effective as of
the date written above and shall continue for four (4) years (the “Effective
Date”). The Term will automatically renew thereafter for additional, individual
one-year periods (each such year a “Renewal Term”), unless either Contractor or
DIRECTV gives written notice of termination at least ninety (90) days in advance
of expiration of the then-current Term. The Agreement shall also be terminable
for “cause” as set forth herein.
     8. Early Termination.
          a. Without Cause. Either party may terminate this Agreement for any
reason by giving the other party no less than one hundred and eighty (180) days
prior written notice.
          b. With Cause. Except as stated in Section 8(c) below, in the event
that either Party breaches its duties or obligations hereunder, which breach is
not cured within thirty (30) days after written notice is given by the
non-breaching party to the breaching party specifying the breach in reasonable
detail, this Agreement may be terminated by the non-breaching party immediately
upon giving written notice to the breaching party.
          c. Noncurable Breaches. In the event Contractor commits a noncurable
material breach of this Agreement, then, notwithstanding Section 8(b) above,
DIRECTV shall have the option to terminate this Agreement immediately upon
written notice to Contractor without an opportunity to cure, with no further
liability to Contractor. A particular noncurable material breach may be deemed
to have occurred, by way of example, and not as any limitation, where Contractor
or any employee, agent or affiliate:
               (i) has misrepresented the prices, terms, or conditions upon
which the manufacturer’s warranty, extended warranty, installation services or
other products, promotions, or services are being offered by DIRECTV;
               (ii) has engaged in signal piracy or theft of satellite signals;
               (iii) has engaged in or attempted to engage in the sale and
distribution of, or otherwise has used, modified access cards;
               (iv) has engaged in or attempted to engage in documentable
“bait-and-switch” conversion tactics for services which compete with DIRECTV
programming services;
               (v) has induced or attempted to induce a DIRECTV customer to
switch to a service which competes with DIRECTV’s programming service;
               (vi) has received a notice of violation of the terms or
conditions of any license or permit required in the conduct of its business and
has failed to correct such violation within the time period specified in such
notice;
               (vii) has knowingly submitted a request for a payment, including
any bonus payment, where one is not properly payable;
               (viii) has failed at any time to comply with and maintain the
insurance requirements set forth in this Agreement;
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

7



--------------------------------------------------------------------------------



 



               (ix) has installed or attempted to install, or failed to
immediately inform DIRECTV of, a residential programming package at a commercial
customer location;
               (x) has changed or attempted to change identification numbers on
customer accounts to falsely obtain any kind of payment;
               (xi) has breached the obligations regarding the use of DIRECTV
Confidential Information as described in Section 23 below, including, but not
limited to, deploying a third party vendor with access to DIRECTV Confidential
Information prior to such third party being approved in writing by DIRECTV;
               (xii) has breached its obligation to quality inspect those
installations related to Fulfillment Services as set forth in Section 3.b.(viii)
more than once in any twelve (12) month period during the Term; or
               (xiii) has breached its obligations as set forth in Section 10 of
this Agreement.
     9. Effects of Termination.
          a. Upon termination, suspension, or expiration of this Agreement, all
rights and obligations of either party hereunder shall cease without further
liability, effective as of the date of termination, suspension or expiration,
unless otherwise stated in this Agreement and except with respect to liabilities
arising prior to termination of this Agreement. Contractor agrees, and agrees to
cause its employees, agents and Approved Subcontractors, to return to DIRECTV
within ten (10) days after termination of this Agreement all materials (and all
copies thereof) relating to DIRECTV, including, but not limited to, any and all
price and specification catalogues, all administrative manuals, all sales
literature, and any and all other such materials. Upon termination of this
Agreement, Contractor agrees that Contractor, its employees, agents and Approved
Subcontractors immediately shall discontinue the use of any service mark or
trademark covered by this Agreement, as well as the use of any other items
involving DIRECTV’s name, such as signs, stationery, logos, or business cards,
and Contractor will not represent itself in any fashion as a contractor, an
agent or representative of DIRECTV. Upon termination, suspension or expiration
of this Agreement, Contractor agrees that it and each of its employees, agents
and Approved Subcontractors will promptly return all DIRECTV owned property in
their possession to DIRECTV by any delivery means reasonably requested by
DIRECTV, with the cost of returning such property to be at DIRECTV’s expense.
Because of the difficulty in establishing the improper use of Customer
Information and other DIRECTV Confidential Information, as defined below,
Contractor agrees that for a period of two years after termination, it shall
not, on behalf of any other provider of multi-channel video service or on its
own behalf, solicit any DIRECTV customer for whom Contractor provided Services
in accordance with the terms of this Agreement.
          b. If the termination hereof is due to Contractor’s material breach,
DIRECTV may elect to terminate the DIRECTV Sales Agency Agreement, if any exists
between the parties, at its sole discretion.
     10. Exclusivity. Due to the fact that Contractor will have access to
Customer Information and other DIRECTV Confidential Information as defined
below, during the term of this Agreement, Contractor agrees that neither it, nor
its parent entities, subsidiaries or affiliates, shall perform installations or
Services for any other provider or distributor of products/services which
compete with DIRECTV’s programming services or any other DIRECTV product or
service, except as otherwise permitted by DIRECTV. This includes, but is not
limited to the distribution of television programming via DTH, cable, MMDS,
FiOS/IPTV or any and all other technologies and media now existing or hereafter
developed. Notwithstanding the foregoing, this Section shall not prohibit
Contractor from performing services limited solely to traditional cable
television or telephone installation, maintenance and service work; provided,
however, that Contractor shall (i) only perform such cable television or
telephone installation, maintenance and service work in markets outside of the
DMAs assigned by DIRECTV to Contractor in Exhibit 1. a. ii, hereto and, (ii) use
its best efforts to designate its employees as either exclusively DIRECTV
service providers or exclusively a provider of all other non-DIRECTV-related
services, if any (in other
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

8



--------------------------------------------------------------------------------



 



words, a Contractor employee trained to provide Services pursuant to this
Agreement shall not simultaneously provide services, on behalf of Contractor,
for a cable company or a provider of telephony services, and vice versa). In
certain cases, DIRECTV, in its sole discretion, may grant a limited and specific
waiver to Contractor as it relates to this physical separation of competing work
opportunities within the same market or DMA; provided, however, that Contractor
will be required to present a detailed proposal reasonably establishing how such
a separation of individual, business units is feasible under the performance and
strict confidentiality requirements as set forth hereunder prior to DIRECTV
entertaining any such waiver.
     11. Other Products. From time to time, DIRECTV may offer to Contractor the
opportunity to market/promote additional products or services to the DIRECTV
Customer while Contractor is performing the Services within the Customer’s
residence (The DIRECTV Protection Plan, for example). In the event that
Contractor elects to act as one of DIRECTV’s representatives as it relates to
such products or services, the terms of such arrangement shall be set forth in
Exhibit 11, hereto.
     12. Defaults and Remedies. In the event Contractor is in anticipatory
breach of this Agreement or has failed to comply with any material term or
provision of this Agreement, DIRECTV shall have the right at its option to
(a) perform or cause to be performed any one or more of Contractor’s
obligations, in which case, DIRECTV shall be entitled to obtain from Contractor
or deduct from any amount payable to Contractor, an amount equal to any
increased cost incurred by DIRECTV in performing or obtaining the performance of
Contractor’s obligations hereunder; (b) terminate this Agreement in accordance
with Section 8; or (c) pursue any other remedy available under applicable law.
     13. Conformance to All Laws. DIRECTV and Contractor shall comply with all
applicable federal, state, county and municipal laws, codes, rules, regulations
in the performance of its obligations under this Agreement, including but not
limited to, in the case of Contractor, obtaining all of the necessary licenses
and permits required of Contractor by the municipality and state in which the
work is being performed and complying with the Occupational Safety and Health
Act.
     14. Taxes.
          a. Contractor Taxes. All taxes that may be levied on Contractor for
services provided under this Agreement or otherwise shall be the sole
responsibility of Contractor, including all applicable taxes on payments made by
DIRECTV to Contractor pursuant to this Agreement.
          b. Contesting of Taxes. Contractor shall not contest the levying or
assessment of any tax for which DIRECTV or DIRECTV customers are responsible for
payment related to the services provided hereunder without DIRECTV’s prior
written consent.
     15. Insurance. From and after the date of this Agreement:
          a. Coverage. Contractor shall obtain and maintain insurance, as
provided by a licensed insurer with a Best’s rating of A- VIII or better, with
coverage and limits as follows:
               (i) Contractor shall carry a policy (or policies) of Workers
Compensation Insurance covering Contractor’s employees in each jurisdiction in
which Contractor is performing work pursuant to this Agreement. Each such policy
shall be on a form approved for use in each state in which work is being
performed and shall provide, at a minimum, statutory Workers’ Compensation
coverage and Employer’s Liability Insurance at limits of not less than
$500,000.00 per employee per accident for Bodily Injury by Accident, $500,000.00
per employee per occupational disease and $500,000.00 for all occupational
diseases. If Contractor shall be performing work pursuant to this Agreement in a
state known as a “Monopolistic” state, or if Contractor has qualified in any
state as a self-insurer, the Employers’ Liability coverage for that state may be
attached either to another Workers’ Compensation policy or to the Commercial
General Liability coverage.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

9



--------------------------------------------------------------------------------



 



               (ii) Commercial General Liability Insurance covering Operations
and Premises Liability; Independent Contractors; Completed Operations; Product
Liability; Contractual Liability; Personal Injury; Property Damage caused by
explosion, collapse and underground damage; and Broad-Form Property Damage. The
limits of such liability insurance shall be no less than $1,000,000.00 per
occurrence.
               (iii) Comprehensive Automobile Liability Insurance covering all
owned, hired and non-owned vehicles, including the loading or unloading thereof,
with limits of no less than $1,000,000.00 combined single limit for bodily
injury and/or property damage.
               (iv) All Risk Commercial Property Insurance issued on a
replacement cost basis, in an amount sufficient to cover all DIRECTV-owned
property in the care, custody, and control of Contractor, if any. The policy
must name DIRECTV as the loss payee.
               (v) Umbrella or Excess Liability Insurance covering the items set
forth in (i) (insofar as it relates to Employer’s Liability Insurance), (ii) and
(iii) above with a policy limit of not less than $5,000,000.00.
          b. Companies. All such insurance shall be carried in companies
reasonably satisfactory to DIRECTV and licensed to do business in the
jurisdiction where the obligations of Contractor under this Agreement are to be
performed, and the liability policies shall be primary coverage and shall name
DIRECTV, its subsidiaries, employees and affiliates as additional insureds.
          c. Commencement of Work. Contractor shall likewise not allow any
subcontractor to commence work until subcontractor has obtained the same
insurance coverage required of Contractor hereunder; provided, however, that
subcontractors shall not be required to carry umbrella or blanket insurance
policies.
          d. Cancellation. Each policy shall provide that it will not be
canceled, non-renewed or materially amended except after thirty (30) days
advance written notice to DIRECTV, mailed to the address indicated herein, and
the policy, policy endorsements or certificates of insurance shall so state.
          e. Evidence of Insurance. Contractor shall provide certificates
evidencing coverage as listed above prior to commencement of work, and at every
annual renewal of the policies, for the duration of this Agreement. All
certificates shall name DIRECTV as an additional insured as respects commercial
general liability, automobile liability, and umbrella or excess liability
insurance. Endorsements to the policies naming DIRECTV as additional insured
will be provided by Contractor upon request. Contractor will endeavor to obtain
waivers of subrogation in favor of DIRECTV from its insurers.
     16. Amendment. DIRECTV retains the right to change (i) both the Rate Matrix
and Service Call Payments schedule pursuant to Section 5.b., above, (ii) the
Performance Standards as set forth in Exhibit 3.e.(v), and (iii) zip codes
associated with the DMAs or partial DMAs listed in Exhibit 1.a.ii., from time to
time in its reasonable discretion, as its business needs dictate, provided that
reasonable, prior written notice shall be provided to Contractor. Subject to the
exclusions set forth in the previous sentence, this Agreement may only be
modified or supplemented by written agreement by both parties. Modifications
include, hut are not limited to, changes to Contractor’s business entity,
including name, ownership and/or legal organizational formation/structure.
     17. Assignment. As this is an agreement for personal services, Contractor
may not assign its rights and obligations under this Agreement without the
written consent of DIRECTV. Any purported assignment by Contractor to a third
party in violation of this Section shall be void effective as of the date the
attempted assignment was made, and DIRECTV shall have the right immediately to
terminate this Agreement upon notice of such attempted assignment without
consent. DIRECTV, in its sole discretion, may assign its rights and obligations
under this Agreement at any time for any purpose.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

10



--------------------------------------------------------------------------------



 



     18. Indemnification. Contractor shall indemnify, defend and hold DIRECTV,
its affiliate, subsidiary and parent entities and each of their respective
directors, officers, employees, agents, assigns and successors harmless from any
and all costs, expenses, liability, claims, judgments, lawsuits and demands
(including attorneys’ fees) arising out of (a) the performance, breach or
alleged breach by Contractor of its obligations, warranties, representations or
covenants under this Agreement; (b) the negligence or other wrongdoing, in whole
or in part, on the part of any employee, agent, servant, subcontractor, or
representative of Contractor in connection with the performance of its
obligations under this Agreement; (c) the termination, disturbance, interruption
or other interference with services of any type of utility or other public or
private facility damaged, harmed or disturbed, or caused to be disturbed, by
Contractor and any of its agents, servants, employees, subcontractors or
representatives; (d) any acts or omissions of Contractor which would cause the
independent contractor status as provided in Section 19 to be breached; and
(e) any acts or omissions of any Approved Subcontractor. This Section shall
survive the termination or expiration of this Agreement. DIRECTV shall
indemnify, defend and hold Contractor, its officers, directors, employees,
agents and affiliates harmless of and from any and all costs, expenses,
liability, claims, judgments, lawsuits and demands (including attorneys’ fees)
arising out of (a) the performance or breach by DIRECTV of its obligations under
this Agreement; or (b) the active negligence or other wrongdoing on the part of
any employee, agent, servant or representative of DIRECTV in connection with the
performance of its obligations under this Agreement.
     19. Independent Contractor. Contractor is an independent contractor
authorized during the term hereof to perform and provide Services to DIRECTV.
Except as otherwise expressly provided herein, Contractor shall have full
control over the methods, techniques, sequences, and procedures of the Services
to be provided hereunder. This Agreement is intended to create an independent
contractor relationship between the parties for purposes of federal, state and
local law, including the Internal Revenue Code of 1986, as amended. Without
limitation, Contractor agrees to provide DIRECTV with a completed “Request for
Taxpayer Identification Number and Certification” in which the applicable
taxpayer identification number is identified. Because Contractor and
Contractor’s employees and subcontractors are not employees, franchisees, agents
or otherwise of DIRECTV, Contractor and its employees and subcontractors are not
entitled to any benefits to which DIRECTV employees may be entitled under
DIRECTV policies or as otherwise required by law, including workers’
compensation or unemployment compensation benefits. DIRECTV will not withhold
any taxes from any amounts payable to Contractor under this Agreement and will
not make any FICA or other contributions on behalf of or for the benefit of
Contractor, its employees and subcontractors. Contractor will be solely
responsible for the payment of all state, federal and local taxes on amounts
payable to Contractor under this Agreement. Contractor shall indemnify DIRECTV
for any claims relating to such payments.
     20. Employee Hiring Limitation. DIRECTV and Contractor agree that they will
not intentionally solicit or hire the other party’s employees) in any capacity
for twelve (12) months from the date an employee terminates employment with
DIRECTV or Contractor, unless otherwise mutually agreed upon in writing by
DIRECTV and Contractor. In addition, Contractor agrees that it shall provide
DIRECTV written notice of its intention to offer employment to an individual
known to be then-employed by another DIRECTV installation and service contractor
within the same or contiguous DMA.
     21. Service Marks and Trademarks. DIRECTV hereby grants, and Contractor
hereby accepts, the non-exclusive right to use the service marks or trademarks
of DIRECTV (the “DIRECTV Marks”) solely in connection with the provision of
Services during the Term. Contractor agrees that (i) it shall use the DIRECTV
Marks solely in connection with the provision of Services during the Term, and
in accordance with all of the terms and conditions set forth herein, (ii) the
DIRECTV Marks shall be exhibited and displayed in the exact form provided by
DIRECTV, (iii) it shall not make or permit the making of any copies of the
DIRECTV Marks, in whole or in part except as reasonably required for the
purposes herein specified, (iv) it shall not have the right to authorize others,
with the exception of Contractor’s affiliates, subsidiaries and agents, to use
the DIRECTV Marks (and then only subject to the restrictions set forth herein),
(v) its use of the DIRECTV Marks shall include all standard proprietary notices
prescribed by DIRECTV, if any, and (vi) its use of the DIRECTV Marks shall
conform to quality standards which are provided by DIRECTV. All right, title and
interest in and to the DIRECTV Marks, including all
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

11



--------------------------------------------------------------------------------



 



associated goodwill shall remain vested in DIRECTV subject to the rights of use
granted in this Agreement. Contractor will not use any service marks or
trademarks of DIRECTV (“DIRECTV Marks”) or of any network or programmer included
in the DIRECTV programming services, without the specific prior written consent
of DIRECTV. Any unauthorized use of such marks by Contractor, or any use not in
compliance with any rules or procedures regarding the use of such marks, shall
constitute an infringement of the rights of DIRECTV or of its network suppliers.
Contractor shall be authorized to use the DIRECTV Marks in accordance with the
terms hereof and in accordance with the terms of the trademark and logo
guidelines provided by DIRECTV (the “DIRECTV Trademark and Style Guide”).
Notwithstanding any provision of this Agreement, Contractor’s rights in the
DIRECTV Marks shall be limited to those rights set forth here. Contractor shall
indemnify and hold DIRECTV harmless from and against any and all costs, expenses
(including reasonable attorneys’ fees) and liabilities resulting from a breach
of this Section. A breach of this Section shall be deemed a material breach of
this Agreement.
     22. Notices. All notices required hereunder shall be in writing and shall
be deemed given when personally delivered, when telecopied (with confirmation
receipt) if also sent via U.S. first class mail, upon delivery by an overnight
courier service, or upon the date of receipt when sent by certified mail, return
receipt requested, to the following address or to such other address a party may
hereafter designate in writing:

         
 
  If to DIRECTV:   DIRECTV, Inc.
 
       
 
      Vice President, Field Operations
 
      8085 South Chester, Suite 300
 
      Englewood, CO 80112
 
       
 
  with copies to:   1) Senior Vice President, Field Operations
 
      DIRECTV, Inc.
 
      8085 South Chester, Suite 300
 
      Englewood, CO 80112
 
      Fax: (303) 712-4976
 
       
 
      2) Assistant General Counsel
 
      DIRECTV, Inc.
 
      8085 South Chester, Suite 300
 
      Englewood, Colorado 80112
 
      Fax: (310) 964-4883
 
      Fax: (303) 712-4947
 
       
 
  If to Contractor:   SEE EXHIBIT 2.e.

     23. Proprietary Information and Confidentiality.
          a. Definition. Contractor, its employees, agents and Approved
Subcontractors, in carrying out their duties, will have access to certain trade
secrets, marketing data, Customer Information as well as certain knowledge
concerning the business affairs of DIRECTV, including the terms of this
Agreement (collectively “DIRECTV Confidential Information”).
          b. Restricted Use. Neither Contractor, its employees, agents nor
Approved Subcontractors may use any DIRECTV Confidential Information for any
reason whatsoever (other than to perform this Agreement), including, but not
limited to, for its own benefit or for the benefit of a third party or to
interfere, or cause interference with DIRECTV and DIRECTV’s customers.
Contractor shall ensure that DIRECTV Confidential Information is protected with
at least the same degree of care Contractor uses to protect its own information
of like nature, but no less than a reasonable degree of care, taking into
account the competitive nature of the information. Contractor specifically
agrees that all materials (and all copies thereof) relating to DIRECTV,
including, but not
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

12



--------------------------------------------------------------------------------



 



limited to, all price and specification catalogues, lists of all former and
current DIRECTV customers or prospect lists supplied by DIRECTV or generated by
Contractor during the course of this Agreement, all administrative manuals, all
sales literature, and any and all other information or data related to DIRECTV’s
programming services, are the exclusive property of DIRECTV and are to be used
by Contractor, its employees, agents and subcontractors solely in the
performance of their obligations and duties as described herein, and that such
lists and other data are to be returned to DIRECTV immediately upon termination
of this Agreement. In addition, to the extent that DIRECTV Confidential
Information, per DIRECTV’s instruction, becomes obsolete or outdated, such
documentation is to be destroyed pursuant to Paragraph 2.d., above, subject to
Contractor’s right to maintain the documentation beyond this date as set forth
in paragraph 2.d., above.
          c. Confidentiality Agreements. Contractor agrees that it will require
its employees, agents and Approved Subcontractors to sign an agreement that
protects DIRECTV at least to the same degree as set forth in this Section before
any activity in support of this Agreement is undertaken by such employee, agent
or Approved Subcontractor.
          d. No Obligation of Confidentiality. For purposes of this Section,
DIRECTV Confidential Information shall not include information: (i) which
becomes generally available to the public through no wrongful act of Contractor;
(ii) is already lawfully in the possession of Contractor and not subject to an
existing agreement of confidentiality; (iii) is furnished to Contractor by a
third party free from any duty of confidentiality to DIRECTV; or (iv) is
disclosed pursuant to the binding order of a government agency or a court so
long as Contractor provides notice to DIRECTV prior to any such disclosure and
uses reasonable efforts to obtain confidential treatment for the information.
          e. Irreparable Damage. Contractor acknowledges and agrees that DIRECTV
would be irreparably damaged if Contractor breached any part of this Section and
that DIRECTV may take any action, including seeking injunctive relief, to
prevent Contractor’s prospective breach or continuing breach of this Section.
          f. Material Consideration. Contractor acknowledges and agrees that
Contractor’s and its employees’, agents’ and subcontractors’ compliance with
this confidentiality Section is a material consideration to DIRECTV in entering
into this Agreement and the relationship hereby created.
     24. Limitations on Damages. CONTRACTOR AND DIRECTV AGREE THAT THERE WILL
NOT BE ANY LIABILITY TO THE OTHER FOR ANY LOST PROFITS, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
     25. Miscellaneous Provisions.
          a. Reservation of Rights. All rights not specifically granted to
Contractor in this Agreement are expressly reserved to DIRECTV.
          b. Authority to Execute. Each party represents to the other that the
person executing this Agreement on such party’s behalf has the right, power and
authority to enter into this Agreement and to perform such party’s obligations
under this Agreement and that such execution is binding upon such party.
          c. Waiver. Any failure to insist on the strict performance of any term
or condition of this Agreement: (i) shall not be deemed a waiver of such term or
condition unless the waiver is reduced to writing and signed by the parties; and
(ii) shall not act as a waiver of the right to insist upon strict performance of
that term or condition in the future.
          d. Integration. This writing represents the entire agreement and
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous agreements with respect to the same; it may not be
altered or amended, except by an agreement in writing signed by the Parties.
Notwithstanding the foregoing, nothing herein shall be construed to supersede or
otherwise affect the Parties’ rights and obligations under the Sales Agency
Agreement between the Parties.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

13



--------------------------------------------------------------------------------



 



          e. Governing Law. This Agreement shall be governed by the laws of the
State of California, without regard to any conflict of law principles.
          f. Jurisdiction and Venue. In the event of any legal action involving
this Agreement, the parties agree that exclusive venue shall be where DIRECTV’s
corporate headquarters is located. With respect to all disputes under this
Agreement, Contractor submits itself to the exclusive personal jurisdiction of
the federal and state courts of the State of California.
          g. Headings. The headings of paragraphs in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
          h. No Inference Against Author. No provision of this Agreement shall
be interpreted against any party because such party or its legal representative
drafted such provisions.
          i. Severability. If any part of any provision of this Agreement is
invalid or unenforceable under applicable law, the provision shall be
ineffective only to the extent of such invalidity or unenforceability without in
any way affecting the remaining parts of the provision or this Agreement.
          j. Binding Effect. This Agreement is binding upon the parties hereto,
and their respective executors, administrators, heirs, assigns, and successors
in interest.
          k. Attorney Fees. In the event of any legal dispute between the
parties, the prevailing party shall be entitled to all costs and expenses,
including expert witness fees and reasonable attorneys’ fees, at trial and at
any appeal therefrom.
          l. Remedies. Subject to the limitations of Section 24, no remedy
conferred by any specific provision of this Agreement is intended to be
exclusive of any other remedy available to the parties under this Agreement or
at law or in equity, whether by statute, rule or otherwise.
          m. Defined Terms. Any defined terms used in the Exhibits to this
Agreement shall have the meanings given to them in this Agreement.
          n. Counterpart Signatures. This Agreement may be executed in
counterparts, all of which taken together shall constitute one and the same
instrument.
          o. Survival of Terms. The rights and obligations which, by their terms
or nature, extend beyond the termination or expiration of this Agreement, shall
survive any expiration or termination of this Agreement.
     IN WITNESS WHEREOF the duly authorized representatives of the Parties
hereto have caused this Agreement to be executed as of the day and year first
written above.



            CONTRACTOR
      By:           Name:           Title:        

            DIRECTV, INC.
      By:           Name:           Title:   Senior Vice President     



      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

14



--------------------------------------------------------------------------------



 



EXHIBIT l.a.i.
SERVICES/FULFILLMENT SERVICES
Fulfillment Services

•   High Power residential installations, including retail sales agents, DIRECTV
Direct Sales initiatives and fulfillment of other acquisition activities   •  
Multi-satellite residential installations including PARA TODOS, Local into Local
and High Definition   •   Commercial customer installations (upon Contractor’s
applicable commercial certification by DIRECTV)       Grade 1 - Capable of
installing up to 4 or 8 IRDs in the same commercial establishment using one
multiswitch       Grade 2 - Capable of installing any number of IRDs in a
commercial establishment using multiple multiswitches       Grade 3 - Capable of
building a headend in a commercial establishment that receives DIRECTV
programming, converts it to a standard VHF/UHF channel frequency and distributes
it to a “cable ready” TV set on a standard UHFNHF distribution system.

Service Work

•   Service Calls (including escalated Service Calls from other Contractors)   •
  Move/transfer installations   •   DIRECTV System and other equipment pick-ups
(disconnected and downgraded accounts)   •   Additional outlet upgrades   •  
Relocates   •   Multi-satellite upgrades   •   High Definition (“HD”) Antenna
Installation

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

15



--------------------------------------------------------------------------------



 



EXHIBIT 1.a.ii.
FULFILLMENT SERVICE DMAS
(Pursuant to Contractor’s Authorization under Section 1(a) of the Agreement)
     This or these DMAs or portions of DMAs are assigned to Contractor on a
non-exclusive basis. Work Orders may also be provided to Contractor within zip
codes adjacent to, but not within a DMA listed below. Contractor IS NOT
AUTHORIZED TO CONDUCT FULFILLMENT OR OTHER SERVICES PURSUANT TO THIS AGREEMENT
IN ANY DMAs NOT AUTHORIZED BY THIS CONTRACT OR UNLESS DIRECTED IN WRITING BY
DIRECTV.
     DMA Assignment
BAKERSFIELD_CA
CHICO-REDDING_CA
EUREKA_CA
FRESNO-VISALIA_CA
LOS ANGELES2_CA
MONTEREY SALINAS_CA
PALMSPRINGS_CA
SCARMENTO-STOCKTON-MODESTO1_CA
SANDIESO_CA
SNAFRANCISCO-OAKLAND-SANJOSE 1_CA
SANTABARBARA-SAITMAMARIA-SANLUISOBISPO_CA
YUMA-ELCENTRO_AZ, CA
     During the Term, DIRECTV may elect to offer to Contractor additional
Services work outside of the DMAs currently listed. Contractor may elect to take
on this additional work at its sole discretion, In such case, such additional
Services work shall involve Contractor operating as the primary provider in the
additional DMA(s) (in such case, a transition of the former primary provider
will occur simultaneously) or Contractor operating as the secondary provider
with the primary Services provider remaining in the applicable DMA(s).
     If Contractor operates as the primary provider in the additional DMA(s),
all terms and conditions as set forth herein shall apply to the Services
provided. If Contractor operates as the secondary provider, with the primary
Services provider remaining in the additional DMA(s), then all terms and
conditions as set forth in the Secondary Provider Agreement by and between
Contractor and DIRECTV shall apply to such Services provided by Contractor.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

16



--------------------------------------------------------------------------------



 



EXHIBIT 1.a.iii — Statement of Work
RESIDENTIAL
     Standards for all Antenna Type Residential Installations Customer service
requirements for all customer interaction

1.   Phoning the customer and confirming account information and installation
times within the scheduled timeframe established by DIRECTV (at any point during
the Term, this task (the “Appointment Verification Call”) shall become the
.responsibility of DIRECTV upon prior written notice from DIRECT’, to
Contractor).   2.   Reminder phone call to Customer day of the scheduled
appointment   3.   Arrival at customers residence within the designated window
of time with the proper ID badge and uniform   4.   Completion of site survey.  
5.   Planning the installation with the customer (coaxial cable muting, antenna
location and connection of devices) prior to commencement of any work.   6.  
Notification to customer and Contractor management of any additional
(non-standard /custom) charges prior to commencement of any work.       PLEASE
NOTE THAT ALL NON-STANDARD CHARGES SHALL BE SUBJECT TO DIRECTV’S PUBLISHED “NOT
TO EXCEED” PRICING FOR EACH APPLICABLE CHARGE   7.   Cleaning up any mess made
during installation and removing it from the customer’s residence.
  8.   Activation of DIRECTV service.   9.   Customer education on system
operation and features identified in the DIRECTV Customer Education statement of
work (min. 20 minutes).   10.   Completion of Installation Checklist and
obtaining customers signature certifying the job was completed to their
satisfaction.   11.   Leaving your company name and telephone number with the
customer enabling them to contact Contractor directly if there are any problems
with the installation (business card).

Standard Receiver Hook-Up, Cabling and Antenna Mounting Requirements

1.   Routing and properly attaching coaxial cable following local/NEC codes
using DIRECTV approved RG-6 coaxial cable with a max loop resistance at 100 feet
of 2 ohms or less.   2.   Routing coaxial cable through all exterior and
interior walls, as needed routing of cable through the attic without fishing
interior walls is considered standard. Routing of cable through crawlspace and
penetrating adjacent floor or wall fishing up to adjacent floor is considered
standard.   3.   Grounding antenna system and all coaxial cables to meet Local /
NEC requirements.
  4.   Installing one DIRECTV System IRD.   5.   Connection to an active
telephone line capable of dialing out There is no additional charge to the
customer for installation of a phone jack for this connection.   6.   Mounting
of antenna to meet Manufacturers and/or DIRECTV Quality Specifications,
whichever is more stringent.   7.   Aligning the antenna for peak signal
strength.   8.   Completion of a system test verifying signal strength, access
card match and telephone connectivity.   9.   Connection of existing of air
antenna or active coaxial cable drop (enabling TV to function as it had prior to
DIRECTV installation).   10.   Connection of co-located devices (VCR, existing
surround sound. DID, video games, etc).   11.   Coaxial cable and fittings must
meet DIRECTV specifications and all exterior connections must be weather
proofed.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

17



--------------------------------------------------------------------------------



 



Digital Video Recorder (“DVR”) Summary

1.   Optimize connection to the dual tuners of the DVR system to the DIRECTV
receiver using dual independent coaxial cable runs from the LNB or Multiswitch
to the receiver’s dual satellite inputs.   2.   Educate the customer with an
explanation of the DVR features and initial steps to use the service   3.  
Cover all required customer education steps identified in the DIRECTV Customer
Education SOW.

18”x 20” Antenna/2 or 3 LNB installation

1)   System Requirements

  a)   Connection of the 110 LNB/Combiner kit when specified or required for a
customers programming choices     b)   Proper connection of the multi-sat
multi-switch, if required

2)   PARA TODOS Requirements

  a)   Verification of the receipt and quality of the PARA TODOS channels     b)
  Instruction to the customer of where the PARA TODOS channels are located    
c)   Instruction on changing the menu Language to/from English to Spanish

3)   VIP Requirements

  a)   Includes the following as applicable: All wall fishes, All pole mounts
(including coaxial cable drop and bury), non pen or sled mounts, custom mounts
(including but not limited to tripods, under eave, and balcony mounts),
diplexers (2), and wireless phone jacks (including base and extensions). Any or
all of these are considered standard work on all VIP installs.

4)   KA/KU RD Requirements

  a)   A BBC (B band converter) must be installed to the “SAT IN” with all H2O
IRDs, and two BBC’s must be installed to each of the two “SAT IN” ports on the
HR2O.     b)   All KA/KU ODU’s must be peaked and aligned according to DIRECTV,
Inc. and manufactures’ recommendations, including fine tuning both Azimuth and
Elevation Settings.     c)   A Pole Mount is considered standard on all KA/KU
ODUs if a pole is the only viable location for LOS (Line of Site)

  a.   If LOS can be obtained for any KA/KU ODU on the customer’s home using
standard installation methods and the customer objects, requesting that the ODU
be installed on a Pole Mount, custom charges may be applied

  d)   Two monopole support arms must be installed on all wall and roof mounted
KA/KU ODUs.     e)   A KA/KU ODU is required for all HD installations.     f)  
A DIRECTV approved wideband 6X8 multi-switch is to be used on all KA/KU installs
requiring more than 4 lines or on WorldDirect Installs.     g)   A H2O or HR20
receiver is required on all KA/KU HD installs.     h)   Optimize the connection
of the HDTV receiver to the HDTV capable/ready TV or adaptive equipment using
all cabling supplied with the HDTV receiver, and one standard definition
connection to a separate video input Verification of the receipt and quality of
the HDTV channels     j)   Location of available off-air HD channels if an off
air antenna is installed for HD local programming     k)   Instruction to the
customer of where All HDTV channels are located     l)   Cover all required
customer education steps identified in the DIRECTV Customer Education SOW.

5)   WorldDirect Requirements

  a)   Installation of the 66cm or 87cm WorldDirect ODU     b)   Installation of
a 4x4 multi-switch with a single 66cm or 87 cm ODU with the attached 101 LNB    
c)   Installation of a 6x8 multi-switch with a KA/KU, 72,5,or AU2 ODU and
WorldDirect ODU     d)   Auto configuration on all standard APG receivers to
detect WorldDirect programming     e)   Location of the requested WorldDirect
programming in the APG guide

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

18



--------------------------------------------------------------------------------



 



  f)   Cover all required customer education steps identified in the DIRECTV
Customer Education SOW.

6)   72.5 Requirements

  a)   Installation of a DIRECTV approved 4x4 multi-switch with 2 18” ODU’s    
b)   Installation of a DIRECTV approved 6x8 multi-switch with a KA/KU, AU2 ,or
WorldDirect ODU     c)   Auto configuration on all standard APG receivers to
detect the 72.5 local programming     d)   Cover all required customer education
steps identified in the DIRECTV Customer Education SOW.

7)   Hawaii Requirements

  a)   installation of correct ODU(s) in Hawaii is required:     b)   To acquire
the 990, 1010 and 1030 satellites requires a 1.2 M ODU     c)   To acquire the
1100 and 1190 satellites requires a second 1.2 M ODU     d)   To acquire the 950
satellite requires an 87CM ODU     e)   Add the appropriate LNB kits to receive
the proper programming per the customer Work Order request.     f)   “Standard
IRDs” in AK or HI are the H20s     g)   A DIRECTV approved wideband 6X8
multi-switch is to be used on all Alaska / Hawaii installs requiring more than 4
lines or on WorldDirect Installs     h)   Cover all required customer education
steps identified in the DIRECTV Customer Education SOW.

8)   Alaska Requirements

  a)   Installation of the correct ODU(s) in Alaska is required.

  i)   The size of the ODU is determined by Alaska DMA

  (1)   Juneau 12 Meter ODU

  (a)   To acquire the 992, 1012 and 103° satellites requires a 1.2 M ODU    
(b)   To acquire the 1102 and 1192 satellites requires a second 1.2 M ODU    
(c)   To acquire the 952 satellite requires an 87CM ODU

  (2)   Anchorage 1.8Meter ODU

  (a)   To acquire the 992, 1012 and 1032 satellites requires a 1,8 M ODU    
(b)   To acquire the 110° and 1192 satellites requires a second 1.8 M ODU    
(c)   To acquire the 952 satellite requires an 87CM ODU

  (3)   Fairbanks 2.4 Meter ODU

  (a)   To acquire the 99”, 1012 and 1032 satellites requires a 2.4 M ODU    
(b)   To acquire the 1102 and 1192 satellites requires a second 2.4 M ODU    
(c)   To acquire the 952 satellite requires an 87CM ODU

  (4)   Exceptions can and will be made per DMA and ODU size if a subscriber can
be converted and/or installed with a smaller dish size.

  ii)   At no time will DIRECTV service be installed with an ODU under a 1.2M
dish)

  (1)   Cover all required customer education steps identified in the DIRECTV
Customer Education SOW.

DIRECTV residential installations include all of the following:

1.   Confirmation of installation appointment. DIRECTV recommends that at a
minimum, each customer should receive two (2) pre-calls from the retailer’s
installer or approved Installation Company prior to any work being performed and
one (1) post-call after work has been performed (refer to current “Post Call”
P&P). Contact the customer:

  •   Two (2) to three (3) days in advance of their scheduled installation to
confirm both the appointment window and work to be performed.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

19



--------------------------------------------------------------------------------



 



  •   Installer or dispatcher should phone the customer on the day of the
scheduled appointment to confirm when they will arrive to begin the job. In the
event that the agreed upon timeframe is in jeopardy, the customer should be
contacted and notified of any changes.

2.   Arrival at customer’s residence within the designated window of time
wearing proper ID and uniform.   3.   Completion of a site survey and planning
the installation with the customer (coaxial cable routing, antenna location,
connection of devices).   4.   Verify services ordered and work to be performed
with customer. Any non-standard / custom work with incremental costs associated
must be communicated and agreed to in writing prior to commencement of
installation. See Addendum A for VIP Installs and Addendum B for KA/KU installs
for standard work policy changes for these install types. PLEASE NOTE THAT ALL
NON-STANDARD CHARGES OR CUSTOM WORK SHALL BE SUBJECT TO DIRECTV’S PUBLISHED “NOT
TO EXCEED” PRICING FOR EACH APPLICABLE CHARGE.   5.   Routing and properly
attaching DIRECTV approved RG-6 coaxial cable through external and internal
walls, as needed routing of cable through the attic without fishing interior
walls is considered standard. Routing of cable through crawlspace and
penetrating adjacent floor or wall fishing up to adjacent floor is considered
standard.   6.   Any existing coaxial cable must be replaced unless the
technician is able to verify the integrity and the quality of the existing
coaxial cable meets DIRECTV’s standards. All pre-existing coaxial cable fittings
are to be replaced.   7.   Proper use of DIRECTV-approved drop materials from
the DIRECTV Approved Materials List is required. Proper use includes, but is not
limited to, the use of approved tools for attachment of all fittings, approved
switches or diplexers, approved coaxial cable, approved grounding devices, and
approved coaxial cable clips or ties.   8.   All coaxial cable connections and
entry points must be properly sealed.   9.   The system must be grounded to meet
or exceed Local 1 NEC requirements.   10.   Properly mounting to customer’s
home, aligning and peaking satellite antenna for maximum signal strength.
Standard mounting includes, but is not limited to, the roof, eave, outside wall,
balcony, deck, chimney pole, or ground pole mounts when necessary for line of
sight, and tripod and other Non Penetrating mounts. Six lag bolts or anchor
screws must be used on all mounting surfaces when available and the use of two
monopoles for every KA/KU ODU installed on the roof, wall or other standard
location.   11.   The ODU should always be marked on the mast with a permanent
marker for tilt, azimuth, and elevation settings after optimal peaking and
alignment. Only DIRECTV-approved ODUs should be used. See Addendum B and C for
ODU specifications for KA/KU (HD Install) and Alaska /Hawaii.   12.   In any
market where any programming is required from the 1104 or 119 4 orbital slots, a
Triple Sat ODU is required on all installations. The exceptions are: KA/KU
installs — see Addendum B — and Alaska /Hawaii installs — see Addendum C.   13.
  Proper installation is required of a second 18 inch ODU and integration with
the proper DIRECTV-approved multi-switch in all 72.52 markets where local
channels have been requested.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

20



--------------------------------------------------------------------------------



 



14.   Proper installation is required of the WorldDirect ODU (95°) and
integration with the proper DIRECTV-approved multi-switch on all WoridDlrect
installs.   15.   Dual coaxial cable runs are required on all AU2 and 18 inch
installs, triple coaxial cable runs are required on all WorldDirect (95°)
installs, and quad coaxial cable runs are required on all KAIKU and 72.5¢
installs from the ODU to the ground block or multi-switch.   16.   Dual coaxial
cable must be run to all DIRECTV DVRs.   17.   Installation of one or more
DIRECTV System IRDs as indicated on the customer’s Work Order.   18.   All IRDs
must be connected to a land-based telephone line or DIRECTV-approved wireless
phone jack.   19.   Connection of existing off-air antenna or active cable drop
(enabling TV to function as it had prior to DIRECTV installation). This
connection may not be diplexed/piggy backed down the coax on any RD install
where a KA/KU ODU has been installed, and must be directly run from the
off-air-antennalcable drop to the customer’s existing location(s) and integrated
into all HD IRD’s at these same location(s).   20.   Connection of existing
co-located devices (VCR / DVD, functioning surround sound, DVD, video games,
etc.) and programming the DIRECTV Universal Remote Control to operate all
applicable devices.   21.   Completion of a system test verifying signal
strength (on all transponders on all required orbital slots), access card match,
and telephone connectivity.   22.   Activation of DIRECTV service.   23.  
Cleaning up any mess made during installation and removing debris from the
customer’s residence. This includes removal of empty equipment boxes at
customer’s request   24.   Removal of customer’s “DIRECTV-utilized” ODU is
considered standard (upon customer request) provided the ODU is attached to the
house and is less than one meter in size; non-DIRECTV ODUs may be removed and
provided to the customer for disposal at their discretion.

  •   The ODU mast, reflector and LNB(s) should be removed; however, the foot of
the ODU should remain attached to the home.

25.   Customer education (minimum 20 minutes required) on the DIRECTV system
operation and features including soft and hard resets and on how our system
functions with existing customer equipment. Customer education should include
but is not limited to; customer’s favorite channels locations, bow to set locks
and limits, favorite channels set ups, PPV ordering, channel neighborhoods,
location of local channels, DIRECTV interactive, and programming searches.
Inform the customer about channel 114 & 201 (customer information) at the end of
the customer education.

  •   Customer Education on the DIRECTV remote: including but not limited to,
how to program the remote, how to navigate using the remote and programming the
remote for all existing devices. If the provided codes do not enable the remote
to work with the device, a code scan must be performed. All known codes for all
devices should be written down for the customer on the receiver manual.

26.   Completion of all applicable forms and obtaining customer’s signature
certifying the job was completed to his or her complete satisfaction.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

21



--------------------------------------------------------------------------------



 



27.   Leaving installation company name and toll free or local telephone number
with the customer enabling them to contact the Installation Company directly if
there are any problems with the installation.

28.   If, after arriving at a job the installation cannot be completed and is
cancelled, the installer must explain to the customer in detail why they were
not able to complete the job.

In addition to the above, the following unique requirements apply in these
situations:
Addendum A: VIP Professional Installs
Include the following as applicable: wall fishes, customer-requested pole mounts
(including coaxial cable drop and bury), non-pen or sled mounts, custom mounts
(including but not limited to tripods and balcony mounts), diplexers (2), and
wireless phone jacks (including base and extensions). Any or all of these are
considered standard work on all VIP installs.
Addendum B: KA / KU High Definition Installs

I.   A BBC “B band converter” must be installed to the “SAT IN” with all H2O
IRDs, and two BBC’s must be installed to both “SAT IN” connections on the HR20.
  II.   All KA/ICU ODU’s must be peaked and aligned according to DIRECTV, Inc.
and manufactures’ recommendations, including fine tuning both Azimuth and
Elevation Settings.   III.   A Ground Pole Mount is considered standard on all
KA/KU ODUs if needed for LOS (Line of Site), ONLY aesthetically requested Ground
Pole Mounts are considered custom labor and may be charged to the customer.  
IV.   Two monopole support arms must be installed on all wall and roof mounted
KA 1 KU ODUs.   V.   A KA/KU ODU is required on ALL HD installs or upgrades.  
VI.   A wideband 6X8 multi-switch is to be used on all KA/KU installs requiring
more than 4 lines or on WorldDirect Installs.   VII.   A H2O and/or I-IR20
receiver is required on all KA/KU HD installs.

Addendum C: Alaska / Hawaii Installs

I.   Installation of correct ODU(s)in Alaska / Hawaii is required:

  a.   To acquire the 99”, 1012 and 1032 satellites requires a 1.2 M ODU (1.8 M
in some areas)     b.   To acquire the 1102 and 1192 satellites requires a
second 1.2 M ODU (1.8 in some areas)     c.   To acquire the 952 satellite
requires an 87CM ODU     d.   Add the appropriate LNB kits to receive the proper
programming per the customer Work Order request.

II.   “Standard IRDs” in AK or HI are the H20s, standard DVRs are HR20s.   III.
  A wideband 6X8 multi-switch is to be used on all Alaska / Hawaii installs
requiring more than 4 lines or on WorldDirect Installs.

Addendum D: DIRECTV on Demand installs

I.   Installation of Internet connection to HD DVR

  a.   A DIRECTV approved Ethernet adapter must be installed to an available
Ethernet connection at the customer’s router.     b.   A DIRECTV approved
Ethernet adapter must also be installed to Ethernet port on the back of the
DIRECTV HDDVR.     c.   The DIRECTV HDDVR must be configured to connect to the
DIRECTV on Demand service.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

22



--------------------------------------------------------------------------------



 



In no event shall Contractor skip any of the above steps when installing a
Customer within an MDU structure which has been previously wired for L-band
distribution of the DIRECTV Service (an “MDU Resident”). All such MDU Residents
must receive signal from his/her own installed antenna. If an antenna cannot be
installed for any reason, the Work Order is to be cancelled and the MDU Resident
is to be informed that he/she needs to contact the building manager in order to
receive information about receiving the DIRECTV Service.
Advanced Products Installation Checklist

1.   DVRs require continuous phone connections without exception   2.   For all
Advanced Product installations or upgrades you will need the following:

  a.   F fittings     b.   Single R06 coaxial cable     c.   * Dual Line RG6
coaxial cable     d.   * Dual Ground Blocks     e.   Standard tools     f.  
Spare Dual LNB

3.   If a customer currently has an 18” ODU with a single LNB and they are
keeping the 18” ODU it will have to be upgraded to a dual LNB prior to any other
steps.   4.   Each advanced product requires 2 ports. Each standard receiver
requires 1 port. Sum the ports to determine the switch configuration needed.
Examples;

  a.   1 advanced product and 2 standard receivers = 4 ports     b.   2 advanced
products and 1 standard receiver = 5 ports

5.   If the customer’s equipment will use a 18” ODU and will require:

  a.   2 ports -— DUAL LNB     b.   3 to 4 ports — 3x4 multi-switch     c.   5
to 8 ports -— 4x8 POWERED multi-switch

6.   If the customer’s equipment will use a 18”x20” ODU and will require:

  a.   2-4 ports -— Use existing switch or built in switch KaElu or AU2 ODU    
b.   5 to 8 ports —

  i.   Use a 4x8 of 6x8 (Ka/Ku,72.5, or WorldDirect customers) multi-switch

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

23



--------------------------------------------------------------------------------



 



  ii.   2 dual ground blocks or 1 quad ground block

The DIRECTV residential Customer Education includes the following:

29.   The technician must follow all guidelines regarding proper materials and
installation practices set forth in the standard residential statement of work.

30.   Completion of a site survey and planning the installation with the
customer (Coaxial cable routing, antenna location, connection of devices). The
Technician must verify approval of the installation and explain why the ODU is
mounted in the best possible location and explain and receive written approval
for all customer installation charges.   31.   The technician is required to
provide and review the “Welcome kit” with the customer.   32.   Customer
education on the IRD, Remote control and Programming must include the following:

  a)   How to perform soft and hard resets of the IRD
    b)   How to access and navigate through the IRD guide.     c)   How to
change inputs on TV or AV receiver for viewing of DIRECTV or other customer
equipment.     d)   How our DIRECTV system functions with existing customer
equipment including how to record on a VCR, how to play a DVD, and how to use
surround sound.     e)   How to set locks and limits     f)   How to order PPV  
  g)   Location of local channels including XM music channels     h)   DIRECTV
interactive how to use and navigate     i)   Explain usage and location of all
mix channels     j)   How to do programming searches.     k)   How the Caller ID
works and how to disable or enable the caller ID and check previous call in
phone numbers.     l)   Inform the customer about the customer information
channels (114), (201) at the end of the customer education.     m)   How to
access games, when applicable
    n)   How to navigate using the remote in the guide     o)   How to program
the remote for all existing devices and how to program new components to the
DIRECTV remote.

  a.   All known codes for all devices should be written down for the customer
on the receiver manual.

  p)   How to navigate the menu using the remote including info and test screens
    q)   How to check signal strength

33.   Completion of all applicable forms and obtaining customer’s signature
certifying the job was completed to his or her satisfaction.

34.   Leaving installation company name and toll free or local telephone number
with the customer enabling them to contact the installation Company or installer
directly if there are any problems with the installation.

35.   Final walk through with the customer showing ODU location, Multi-switch
location and type of multi-switch if applicable, and all receiver locations.

36.   If, after arriving at a job the installation cannot be completed and is
cancelled, the installer must explain to the customer in detail why they were
not able to complete the job.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

24



--------------------------------------------------------------------------------



 



37.   Customer Education should be a minimum of 20 minutes   38.   Ask customer
if they are completely satisfied and if there is anything else they require.

Addendum A: DVR Customer Education

I.   How to record programming   II.   How to pause rewind and fast forward
using the remote   III.   30 second skip   IV.   Setting up series link   V.  
How to access and delete recorded programming from “My VOD”   VI.   How to check
to do list   VII.   PPV purchasing and recording including the ability to record
and watch later   VIII.   Show the customer the location of the DVR plus channel
1000 and explain the future location of DIRECTV plus welcome video in showcases.

Addendum B: KA/1CU HD installs Customer Education

I.   Off air antenna channel location and integration   II.   Importance of the
BBC for programming reception   III.   How to change display mode   IV.   HD
channel locations including local channels where available   V.   How to change
TV Format
  VI.   HD DVR should encompass a combination of HD installs and DVR installs

Addendum C: EarthLink Customer Education

I.   How to install and configure modem   II.   How to connect and reset the
modem   III.   How to check wireless Signal strength   IV.   How to troubleshoot
connectivity

Addendum D: Wild Blue Customer Education

I.   How to install and configure the software   II.   How to connect and reset
the modem   III.   How to check Signal strength   IV.   How to troubleshoot
connectivity

Addendum F: DIRECTV on Demand Customer Education

I.   How to install and configure the DIRECTV Ethernet adapter to the customer’s
router and HDDVR
  II.   How to connect to the DIRECTV on Demand service on the HDDVR   III.  
How to identify if the DIRECTV approved Ethernet adapter is functioning.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

25



--------------------------------------------------------------------------------



 



EXHIBIT 2.c.
PERSONNEL. VEHICLES AND UNIFORMS
     A. Personnel. With respect to any employee or Approved Subcontractor, as
defined below, who is assigned by Contractor to perform its duties under this
Agreement, any part of which requires entrance by the employee onto property
owned or rented by a DIRECTV customer, or any other citizen of the community,
Contractor warrants that such individual is qualified, able and suitable to
perform the duties assigned in a good, professional and workmanlike manner and
with care and concern for DIRECTV, DIRECTV’s customers, third parties and any of
their property, and that they have successfully completed SBCA Certified
Installer Training (or other DIRECTV-approved training program) and have been
otherwise properly trained to perform and provide the Services hereunder
(Services could expand requiring specific DIRECTV training). Specifically,
Contractor shall only allow those employees and Approved Subcontractor
technicians who have successfully completed the applicable DIRECTV-approved
training program to perform those Services which require a certain minimum level
of training (i.e., Grades 1-3 DIRECTV commercial installation certification). In
the event that Contractor is considering offering employment to an individual
then currently employed by another installation and service contractor of
DIRECTV, Contractor shall inform DIRECTV of this decision prior to any offer of
employment being made. Throughout the Term, Contractor shall maintain an
accurate database setting forth the skill sets and training programs completed
by each of its technicians and such data shall be subject to independent review
by DIRECTV pursuant to Section 2.d of the Agreement. Contractor shall,
throughout the Term of the Agreement, maintain a minimum one-to twenty (1/20)
supervisor to technician ratio, including Approved Subcontractors, in each
individual market that Contractor operates. In addition, Contractor hereby
agrees to include a reasonable background check and drug screen on potential
employees (including both new individuals and former employees who desire to
return to Contractor) within its standard hiring/operating policies with respect
to those individuals whose employment shall include performing the Services.
Both the individual employee background checks as well and the results of
negative drug screen shall be made available to DIRECTV upon reasonable notice
to verify compliance. Specifically, Contractor shall ensure that:
          (i) such individual has been required to take a 5-panel drug screening
test for those controlled substances as dictated by Contractor and the results
of the test were negative prior to the offering of employment;
          (ii) a federal, state and county (including city, if applicable)
criminal background check was performed on such individual (including sex
offender database check) and the check revealed no (a) convictions for felonies,
(b) (commencing May 1, 2007), misdemeanor convictions related to violence or sex
offenses, or (c) other information which would indicate that the individual is a
danger to DIRECTV, its customers, third parties or any of their property; and
          (iii) a social security number verification and DMV record review has
occurred.
     B. Subcontractors. In no event shall Contractor appoint or allow any third
party or subcontractor (each a “Subcontractor) to perform and provide any
Services prior to (i) that Subcontractor providing to Contractor evidence of a
reasonable background check and drug screen of each of its Services-providing
technicians which is no less stringent than those requirements for Contractor as
set forth above (Contractor to maintain on file all Subcontractor technician
background checks and negative drug screen results available for audit by
DIRECTV), (ii) that Subcontractor receiving and successfully completing SBCA
Certified Installer Training (or other DIRECTV-approved training program) for
each applicable technician, as determined by DIRECTV in its sole discretion and
(iii) receiving an approval from DIRECTV (each an “Approved Subcontractor”),
which approval may or may not be granted in DIRECTV’s discretion; provided,
however, that in any DMA in which Contractor is authorized to perform the
Services, Contractor shall not permit Approved Subcontractors to perform more
than [****] of Contractor’s aggregate Work Orders in any particular DMA in any
given accounting month during the Term, without the prior written approval of
DIRECTV. In the event Contractor engages or otherwise utilizes Approved
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

26



--------------------------------------------------------------------------------



 



Subcontractor(s) in the performance of Services as set forth herein, Contractor
shall cause such Approved Subcontractor(s) to comply with and abide by the
terms, conditions and restrictions imposed upon Contractor as set forth in this
Agreement, including all attachments and exhibits related thereto; provided,
however, that Contractor shall be solely responsible for the methods,
techniques, sequences, and procedures of the Services to be provided hereunder
and the timely completion of each Work Order performed by such Approved
Subcontractor(s), if any; provided, further, that the utilization of a
Subcontractor may be expressly forbidden pursuant to the specific terms of the
attached Statement of Work applicable to the contemplated Service. On a monthly
basis, Contractor shall be obligated to provide to DIRECTV, a written list of
its Approved Subcontractors who actually performed Services. All Approved
Subcontractor usage data provided to DIRECTV shall be subject to verification by
DIRECTV as set forth in paragraph 2.g. In addition, each Approved Subcontractor
shall be identified in CSG Workforce Express, or any successor system, such that
DIRECTV may at all times determine the labor capacity of each such Approved
Subcontractor. DIRECTV, in its sole discretion and upon notice to Contractor,
may terminate the Approved Subcontractor status of any such third party or
subcontractor and Contractor may not engage or otherwise utilize such third
party or subcontractor in the performance of Services as set forth herein unless
and until DIRECTV, in writing, reinstates such third party or subcontractor as
an Approved Subcontractor, if ever. In addition to Approved Subcontractors who
shall be performing Services hereunder, Contractor may elect to deploy third
parties with respect to certain call center and/or data management activities.
In no event shall any such third party vendor have access to any DIRECTV
Confidential Information, as defined in Section 23.a. of the Agreement, prior to
DIRECTV’s (i) written approval of such third party vendor, and (ii) receipt of a
fully executed confidentiality agreement, including terms and conditions
materially consistent with Section 23, by and between Contractor and such third
party vendor (at which point such third party vendor would become an Approved
Subcontractor).
     C. Identification Cards. Contractor, at its own expense, will provide
identification badges to be worn by personnel, including Approved
Subcontractors, engaged in the performance of Contractor’s duties under this
Agreement. DIRECTV shall provide Contractor with a generic ID card template to
be used. Such badges will include the name, address and telephone number of
Contractor, in addition to a photograph and the name of the individual wearing
the badge. The identification badges will be displayed by all Contractor
personnel at all times while performing the Services and shall indicate that the
installer is an authorized DIRECTV installer. In addition, installers and
maintenance personnel will present a professional appearance at all times and
will wear DIRECTV uniforms, as set forth below. Qualifications for performance
shall include, but not he limited to, customer-relations skills, technical
skills and adherence to dress standards. Employees shall identify themselves as
Contractor’s employees, not DIRECTV employees, in any circumstance where
identification is necessary.
     D. Vehicles. DIRECTV requires that no less than eighty percent (80%) of all
Work Orders performed shall be carried out by technicians driving vehicles
meeting DIRECTV’s standards. Therefore, Contractor’s aggregate vehicle fleet,
including those vehicles used by any Approved Subcontractor shall consist of no
less than eighty percent (80%) of new or like-new and damage-free,
OSHA-compliant, white vans or trucks with matching, white truck-bed shell. In
addition, while no more than twenty percent (20%) of all vehicles, either HSP or
Approved Subcontractor or both, may be a color other than white, each such
vehicle shall be new or like-new and damage-free, OSHA-compliant vans or trucks.
DIRECTV’s specific standards as to what shall constitute new or like-new, as
well as the trademark guidelines, shall be clearly set forth within the DIRECTV
vehicle approval policy.
     Failure by Contractor to meet this fleet requirement shall be considered a
material breach of this Agreement. Only vehicles owned or leased as well as
insured by Contractor, or the Approved Subcontractor, if applicable, will be
considered for eligibility under the minimum fleet requirement. Contractor shall
clearly identify all vehicles and other major equipment operating under the
authority of this Agreement with Contractor’s name and phone number as a service
provider for DIRECTV or such other entity as DIRECTV may reasonably direct.
Contractor shall display the DIRECTV logo on all vehicles and other major
equipment it operates under this Agreement in accordance with the terms hereof
and in accordance with the terms of the trademark and logo guidelines provided
by DIRECTV. In the event that DIRECTV creates a van “wrap” displaying the
DIRECTV logo and/or other marketing or promotional messages related to the DBS
service, Contractor shall be required to purchase
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

27



--------------------------------------------------------------------------------



 



and install such wrap for each fleet vehicle required hereunder. In no event
shall Contractor modify in any way the wrap (including, but not limited to,
listed phone numbers on any part of the wrap) without the prior written approval
of DIRECTV. In addition, any vehicle used by an Approved Subcontractor that
displays the DIRECTV logo shall (i) clearly identify the vehicle as a contractor
vehicle (including the phone number of the Approved Subcontractor), and
(ii) only be in the form of a magnetic decal which shall be removed by the
Approved Subcontractor at all times when such vehicle is not performing services
on behalf of DIRECTV. In no event shall Contractor place, or allow any Approved
Subcontractor to place, any DIRECTV markings on any vehicle not meeting the
standards as set forth in the vehicle approval policy. All vehicles used by
Contractor in the performance of the Services shall be kept clean and shall be
maintained in accordance with reasonable standards specified by Contractor.
     E. Uniforms. Contractor shall require that all of its technicians,
including all Approved Subcontractor technicians, performing Services within the
residences or commercial establishments of DIRECTV customers wear no less than
the approved DIRECTV shirt and cap while performing the Services. In addition,
all technicians shall wear DIRECTV-approved pants while performing any Services.
Such shirts or caps shall be offered to Contractor from DIRECTV, or its agent,
at DIRECTV’s published prices. All other DIRECTV uniform items (including
jackets) may be purchased by Contractor from DIRECTV, or its agent, at its
discretion, but shall not be required attire under this Agreement.
Notwithstanding the foregoing, Contractor may, on its own, purchase collared,
uniform shirts from a third party and shall affix a DIRECTV logo/patch, at
Contractor’s sole cost, in the exact same manner and appearance as is provided
with the DIRECTV shirts; provided, however, that DIRECTV shall approve such
shirt prior to implementation by Contractor (DIRECTV’s approval shall be based
on the proposed shirt’s reasonable similarity to the uniform shirt provided by
DIRECTV with respect to color and style).
     F. Personal Grooming Standards. Contractor shall ensure that all
technicians (both employees and contracted Authorized Subcontractors) strictly
adhere to the DIRECTV Personal Grooming Standards, as set forth in the Policies
and Procedures.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

28



--------------------------------------------------------------------------------



 



EXHIBIT 2.c.
CONTRACTOR CONTACT LIST
Mountain Satellite, Inc.
Attention: Zach McGuire
Phone: (303) 395-8865
Facsimile: (888) 298-9994
E-mail: zmcguire@ironwoodcommunications.com
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

29



--------------------------------------------------------------------------------



 



EXHIBIT 3.
CONTRACTOR INSTALLATION & SERVICE RESPONSIBILITIES
     a. General. Contractor shall, (i) furnish all necessary materials, labor,
tools, and equipment required for the successful completion of each Fulfillment
Service hereunder; (ii) during the course of performing a Fulfillment or Service
Work Order, avoid the accumulation of excessive, unsightly, or dangerous waste
material, and shall ensure the orderly removal and disposal thereof;
(iii) furnish and pay for all required licenses and permits, and post any bonds
or security required under applicable laws, with respect to all Services
performed by Contractor; (iv) be solely responsible for the methods, techniques,
sequences, and procedures of DIRECTV System installation and other Services, if
any, and the timely completion of each Work Order; (v) provide information
regarding such DIRECTV System installation and other Services, if any, as
reasonably requested by DIRECTV, in a format reasonably acceptable to DIRECTV;
and (vi) abide by all local, state and Federal laws, statutes, rules,
regulations and ordinances including applicable Consumer Protection Acts. In all
of its activities as a representative for DIRECTV, Contractor shall conduct
itself in a commercially reputable and ethical manner and shall engage in no
deceptive sales practice or other practice which impugns DIRECTV’s reputation
and goodwill.
          (i) Customer Ownership. In performing and providing the Fulfillment
Services for DIRECTV customers, Contractor shall not obtain any ownership or
otherwise any right to such DIRECTV customers or customer information related
thereto (collectively, the “Customer Information”). As between DIRECTV and
Contractor, the Parties agree and acknowledge that the Customer Information is
confidential information of DIRECTV, and the use and dissemination of such
Customer Information shall be subject to Section 23 herein.
          (ii) Training. Contractor agrees to provide at all times a qualified
and fully-trained administrative, installation, and service staff. In performing
and providing the Services hereunder, Contractor agrees to develop and implement
at its expense adequate training programs based on specifications provided by
DIRECTV (such specifications to include minimum classroom and field training
requirements), and Contractor shall attend all training programs requested by
DIRECTV. In addition, DIRECTV, in its sole discretion, may produce and
distribute to Contractor, certain training materials by video broadcast or in
video tape or CD ROM format. Such materials shall be made available to all
technicians, including Approved Subcontractors by Contractor. Contractor shall
provide a “hands on” training facility at each warehouse / plant location where
eight (8) or more technicians report on a regular basis (daily or weekly).
“Facility” shall be defined as a permanent, or mobile unit that includes, but is
not limited to, IRD(s) (including advanced services), ODU(s), television,
VCRIDVD, wiring diagrams, cable, drop materials, and specific tools used in
DIRECTV installation and service. Contractor acknowledges and agrees that its
provision of certain Services shall require the completion of specific training
programs necessary to perform the tasks as set forth in the applicable Statement
of Work. Certain training sessions or materials shall require that Contractor
obtain signatures from each technician that may be scheduled to perform the
Services addressed in the particular training session. Contractor shall maintain
records establishing training dates identified by applicable subject matter,
attendees and pass/fail records for all technicians involved in such training
session. Such proof of receipt of training via technician signatures shall be
subject to audit by DIRECTV.
     b. Installation and Service Specifications.
          (i) Contractor agrees that all Services provided by Contractor
pursuant to this Agreement will be performed in a good and workmanlike manner in
accordance with this Agreement, including the applicable Work Order and the
Policies and Procedures. Contractor and Approved Subcontractors shall thoroughly
study and know the contents of such Policies and Procedures and shall keep the
most current form of such Policies and Procedures in their vehicles at all times
as a reference source.
          (ii) Contractor warrants the quality and workmanship of all Services
for the first twelve (12) months from the date of provision of such Services
(unless otherwise set forth in the applicable Statement of Work), and shall
timely repair or fix any defects in the Services provided, or otherwise
re-perform the Services during the said time period without charge to DIRECTV or
the customer.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

30



--------------------------------------------------------------------------------



 



          (iii) In the event that Contractor materially breaches the obligations
in the provision of the Services hereunder, in addition to the termination and
other rights DIRECTV may have hereunder, Contractor shall be responsible and
liable for all costs and expenses incurred by DIRECTV in properly providing the
Services and inspecting Contractor’s work; provided, however, that Contractor
shall be solely liable for any damage to private or public property resulting in
its provision of the Services, irrespective of the date on which such damage may
manifest itself, and shall indemnify DIRECTV with respect to any such claims
pursuant to section 18 hereunder.
          (iv) Contractor will obtain appropriate information and required
locations with respect to the location of buried cables and utilities prior to
performing any excavation or underground work and will locate, expose and
protect from damage all existing underground facilities, including electrical,
telephone, water, gas, sewer or other utilities. All location services must be
performed in a timely manner to enable Contractor to meet the performance
standards set forth herein.
          (v) In all installations of DIRECTV Systems where the customer has a
phone line, whether working or not, Contractor shall use the phone line to
connect each and every DIRECTV IRD in such DIRECTV customer’s premises.
Contractor shall make every effort to have the DIRECTV IRD successfully pass a
phone test and receive an impulse authorization. Contractor’s performance in
connecting to the phone line, FOR NEW INSTALLATIONS ONLY, may result in
incurring a chargeback if the percentage of non-responding IRDs, as measured on
a monthly basis, exceeds 40% of all IRDs activated during new installations by
Contractor that month.
          (vi) Contractor shall utilize only those contractual forms/agreements
to be signed by DIRECTV customers upon installation/activation as prescribed by
DIRECTV (the “DIRECTV Forms”). No modification to such DIRECTV Forms shall be
permitted without DIRECTV’s prior written consent. With respect to each Service
provided by Contractor hereunder, Contractor agrees that it will complete and
obtain copies of the applicable DIRECTV Forms and will timely process and file
the hard copies of such DIRECTV forms in accordance with DIRECTV procedures.
Contractor shall provide the original or a copy of each completed DIRECTV Form
to DIRECTV upon DIRECTV’s request.
          (vii) Upon completion of a Fulfillment Service, Contractor shall
remove all of its tools, equipment and materials from the area, will leave the
area clean and ready for use and shall restore the area to the same condition as
it was prior to the performance of the Services.
          (viii) On a monthly basis, Contractor shall quality-inspect no less
than three (3) separate jobs performed by each of Contractor’s employed
technicians and identified by a valid “QC” Work Order, during the preceding
calendar month and such work shall have a Quality Control pass rate of at least
[****] (based on the “Quality Control Form” included in the Policies and
Procedures as provided by DIRECTV). In addition, Contractor shall
quality-inspect no less than three (3) separate Work Order jobs performed by
each technician employed or contracted to each Approved Subcontractor and
identified by a valid QC Work Order during the preceding calendar month, and
such work shall have a Quality Control pass rate of at least [****]. Each
inspection must include no less than one quality control picture of the DIRECTV
System antenna at each inspected project, which pictures shall be maintained by
Contractor in a neat and organized file, and forwarded to DIRECTV along with
Contractor’s inspection reports upon DIRECTV’s request. For each inspection,
Contractor shall use the form issued by D.IRECTV as the same may be reasonably
modified by DIRECTV from time to time. Said form, along with the name of the
technician being inspected and the date of inspection shall be filed within
Contractor’s applicable field office and available for review by DIRECTV.
Contractor shall, subject to customer’s availability, immediately make necessary
repairs based on such inspection without additional compensation from DIRECTV or
the applicable DIRECTV customer (if the customer is not available for repairs
during the inspection visit, Contractor shall schedule its own appointment with
the customer in order to repair the DIRECTV installation as quickly as
possible). Any and all quality inspection of the Services provided hereunder
shall be performed by an employee of Contractor
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

31



--------------------------------------------------------------------------------



 



(supervisor or above) other than the employee or the individual who actually
performed such Services. In no event shall an Approved Subcontractor perform any
quality inspection on behalf of Contractor. Any failure by Contractor to perform
the minimum number of inspections as required hereunder(and/or failure to
achieve the minimum pass rate for such work inspected) for two consecutive
measuring periods shall be deemed a material breach of this Agreement.
Notwithstanding the foregoing, DIRECTV reserves the right conduct its own
inspections of Contractors work. In the event that DIRECTV reasonably determines
that the Services were not substantially performed pursuant to DIRECTV
standards, DIRECTV shall issue a non pay Service Call Work Order requiring
Contractor to promptly return and perform the needed service.
          (ix) In the event of a Service Call Work Order requiring the
deployment of DIRECTV Hardware, Contractor shall use commercially reasonable
efforts to use refurbished DIRECTV Hardware (packaging will identify receivers
as new or refurbished) as opposed to new DIRECTV Hardware. It shall be
Contractor’s responsibility to manage its supply of refurbished DIRECTV Hardware
and timely order additional materials when needed.
     c. Ancillary Work. In some instances DIRECTV customers, or the recipient of
the Services provided hereunder, may contract with Contractor to provide
ancillary services related to the Services, but not specifically called for by
DIRECTV within the Work Order (“Ancillary Work”). For purposes of an example
only, such Ancillary Work may include the installation or relocation of an
off-air antenna, the running of additional cable or a sidewalk bore. In the
event Contractor agrees to provide such Ancillary Work, the actual rates for
such services shall be negotiated and agreed to in writing by customer and the
Contractor prior to the commencement of such Ancillary Work. The rates for such
Ancillary Work may be included in the DIRECTV “Not To Exceed” pricing list set
forth in the P&P. To the extent that the requested Ancillary Work is listed,
pricing must be in accordance with DIRECTV’s then-published pricing. In such
event, Contractor is operating as an independent contractor and is not an
employee or agent of DIRECTV nor shall DIRECTV be a party to such transaction.
In no event shall DIRECTV be responsible for the performance of Contractor with
respect to any Ancillary Work nor shall DIRECTV warrant or guarantee the
performance of Contractor with respect to the Ancillary Work. In performing
Ancillary Work, Contractor shall provide customer reasonable written
notification within its contract or work order form that DIRECTV is not the
party providing the Ancillary Work. Notwithstanding the foregoing, Contractor
warrants the quality and workmanship of all Ancillary Work for no less than
first twelve (12) months from the date of provision of such service, and shall
repair or fix any defects in the Ancillary Work provided, or otherwise
re-perform the services during the said time period at no additional charge to
the customer. In addition, Contractor agrees to charge the customer no more than
reasonable market rates for the specific services provided (see DIRECTV’s
recommended rates for Ancillary Work in the P&P, as defined in Section 2.4 of
Exhibit 3.i.) .
     d. Materials. Contractor shall provide, at its own expense, all materials
necessary to complete the Fulfillment Service hereunder (the “Drop Materials”).
Exhibit 3.d., attached hereto and incorporated herein, contains a list of Drop
Materials that Contractor shall possess throughout the Term.
     e. Response Times.
          (i) Scheduling. Prior to receiving connectivity with DIRECTV’s
customer management system, as described in Section 2(a) above, Contractor shall
have sufficient labor available to meet DIRECTV’s response times as set forth
below no less than 95% of the time, as measured monthly on a per-DMA basis
(subject to the impact of force majuere events, as shall be reasonably
determined by DIRECTV), and shall inform DIRECTV’s dispatcher weekly of
Contractor’s availability on a 90-day rolling forecast. After receiving
connectivity with DIRECTV’s customer management system, Contractor agrees to
enter, monitor and maintain a specified amount of time, seven (7) days a week,
for morning appointments and afternoon appointments (or that appointment window
as dictated by DIRECTV should DIRECTV elect to shorten the appointment window)
on the scheduling management system for each assigned area to Contractor for
Fulfillment Service responsibilities, during which Contractor will be available
to respond to Fulfillment Service Calls scheduled in the system (the “Scheduling
Quota”). Contractor agrees to maintain the Scheduling Quota for thirty (30) days
in advance of each day, regardless of fluctuations due
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

32



--------------------------------------------------------------------------------



 



to DIRECTV promotions or otherwise. Contractor shall manage the Scheduling Quota
and its technical personnel work schedules so that certain time frames, as are
determined by DIRECTV, are always available to DIRECTV customers for the
following:
               (a) Installation Requests (including primary and additional
outlet installations, upgrades, reconnects, antenna/outlet relocations and
move/transfers): Appointment always available within seventy-two (72) hours of
DIRECTV’s or DIRECTV customer’s request;
               (b) Service Call Requests (including all maintenance and repair
calls): Appointment always available within twenty-four (24) hours of the
creation of the applicable Service Call Work Order by DIRECTV (or the specific
date requested by the DIRECTV customer if beyond the next day); and
               (c) Equipment Retrieval Requests: If applicable, appointment
always available within seventy-two (72) hours of DIRECTV’s or DIRECTV
customer’s request.
With respect to all scheduling, Contractor shall be required to maintain
current, valid individual technician information (e.g., name, skill-set, shift,
etc.) on a daily basis. For the purposes of this section, “available” shall mean
that Contractor shall have no less than fifteen percent (15%) quota availability
for the applicable DMA, as measured by the past average monthly quota.
          (ii) Installations.
               (a) Contractor shall be fully prepared to perform and complete
all assigned, scheduled Fulfillment Service appointments on the scheduled date
and within the scheduled appointment window, even if Contractor is unable to
confirm such appointment with the DIRECTV customer. If a DIRECTV customer is not
at the premises at the time of a scheduled appointment, Contractor shall leave a
missed appointment door hanger, which shall be provided at Contractor’s sole
expense and such door hanger shall contain Contractor’s name and phone number
and such other information as requested by DIRECTV. Such door hanger must be
pre-approved in writing by DIRECTV in accordance with the terms of this
Agreement.
               (b) In the event that Contractor is unable to perform and
complete all assigned, scheduled Fulfillment Service appointments on the
scheduled date and within the scheduled appointment window, Contractor shall
promptly contact the DIRECTV customer by telephone to notify the DIRECTV
customer of the scheduling problem prior to the scheduled appointment time.
Contractor shall promptly reschedule the appointment at the earliest time
convenient to the DIRECTV customer, indicate the rescheduled appointment and the
reason(s) therefor on its scheduling calendar; provided, however, that DIRECTV
reserves the right to, upon notice to Contractor, immediately reassign such
Fulfillment Service Work Order to another party in the event that such Work
Order was not timely performed due to Contractor’s fault. In such case,
Contractor shall not receive any compensation related to such Service and may,
pursuant to Exhibit 3.e.(v), subject Contractor to a charge as a result of the
missed appointment.
               (c) All Fulfillment Services shall be completed as scheduled.
          (iii) Maintenance and Service Calls. All maintenance and Service Calls
dispatched to Contractor by DIRECTV shall be completed as scheduled. In the
event that Contractor does not meet the “no later than next day” window for
Service Calls, DIRECTV shall have the right to transfer the Work Order to
another party and to charge Contractor for service work in the amount incurred
by DIRECTV for the transferred Service Call Work Order. Contractor shall be
required to bring back to specification any installation of a DIRECTV System
found to be out of specification, regardless of the original nature of the
Service Call.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

33



--------------------------------------------------------------------------------



 



          (iv) Rescheduling. In the event DIRECTV customer requests a
rescheduling of an appointment through Contractor, Contractor shall promptly
notify DIRECTV of such request and the rescheduled appointment time and date.
Contractor shall monitor all rescheduling of Work Orders by DIRECTV and shall
complete the rescheduled appointment pursuant to the terms as set forth herein.
          (v) Performance Standards; Customer Interviews. Contractor shall be
required to meet the performance standards (the “Performance
Standards/Chargebacks”) described herein and as set forth in Exhibit 3.e.(v). In
addition to the specific Performance Standards, DIRECTV shall interview by phone
or other method, any number of newly-installed customers to obtain feedback on
such customer’s overall installation experience as provided by Contractor
(“Customer Interviews”). Such Customer Interviews will address issues including,
but not limited to, installation scheduling and performance, technician neatness
(uniform compliance) and professionalism, DIRECTV Service demonstration by the
Contractor technician, and costs related to Ancillary Work, if any. Contractor,
at its sole cost, shall be required to provide retraining (as provided by
DIRECTV) of all Contractor technicians should DIRECTV reasonably believe that
Contractor’s technicians are performing in a substandard manner with respect to
any particular process within the overall installation experience. Any
particular data collected regarding Contractor appointment scheduling shall be
included in the applicable monthly calculations by DIRECTV of the Performance
Standards.
     f. Equipment Retrievals. When a DIRECTV System receiver is replaced by
Contractor during a Service Call, Contractor shall retrieve the old receiver,
including the access card, from the DIRECTV customer and Contractor shall
promptly forward the old receiver and access card to DIRECTV’s hardware
reburbisher. DIRECTV will monitor the number of receivers activated upon a
receiver swap against the number of used receivers returned by Contractor. To
the extent that the number of returned receivers is materially less than the
number of those newly activated pursuant to the receiver swap, DIRECTV, in its
sole discretion, reserves the right to charge Contractor back for a reasonable
amount of this loss.
     g. Education: Customer Follow-up. Contractor shall, at the time of
installation of a DIRECTV System, provide each DIRECTV customer with adequate
customer education, as set forth in Exhibit 1.a.iii, regarding the use and
operation of DIRECTV System. During each Service Call, Contractor personnel
shall provide DIRECTV customers with adequate education regarding the nature of
the problem leading to the maintenance or other Service Call and the resolution
of such problem. Such customer education shall include no less than Contractor
personnel performing each step set forth in the Installation Checklist, attached
hereto and incorporated herein as Exhibit 3.g. Contractor shall collect from
each applicable customer a completed Installation Checklist signed by customer
and such checklists shall be kept on file at Contractor’s applicable office for
DIRECTV’s review. In addition, Contractor shall outbound phone call or otherwise
contact one hundred percent (100%) of the customers serviced by Contractor under
(i) the “repeat service call within 60 days” scenario, (ii) a rescheduled call
and (iii) any canceled job each month in order to verify the level of
performance provided by Contractor’s technicians. DIRECTV shall provide to
Contractor recommended questions to be posed in such customer contacts. Such
data shall be subject to audit and review by DIRECTV.
     h. Property Damage Claims; Other Claims; Injuries. Contractor shall notify
DIRECTV’s designated contact person in writing within twenty-four (24) hours of
each known incident in the course of its installations or performance of other
Services hereunder resulting in property damage or some other claim. Contractor
shall promptly investigate all such incidences and reach resolution satisfactory
to DIRECTV and the DIRECTV customer or other affected party as soon as possible
upon notice and not later than that time period set forth in the Policies and
Procedures. During the course of the investigation, Contractor shall provide
periodic status reports to DIRECTV’s designated contact person within the
DIRECTV Home Services Damage Claim Department. To the extent that Contractor
does not comply with this Section 3(h) (or the applicable Policies and
Procedures) or for whatever other reason DIRECTV deems it necessary to take any
action to investigate, defend, or resolve any such incidences, DIRECTV shall
have the right to charge back, invoice or otherwise recoup the costs of such
investigation, defense and resolution from Contractor pursuant to the terms of
the Damage Claim section of the Policies and Procedures. In addition to a
chargeback equal to DIRECTV’s actual costs associated with its resolution of a
Contractor-caused damage claim, DIRECTV shall also charge Contractor an
administrative fee equal to [****] for each damage claim that DIRECTV is left to
resolve as a result of Contractor’s inability to timely address. Notwithstanding
the foregoing, all allegations of bodily injury, other than those covered under
Workers Compensation laws, must be immediately reported in writing to DIRECTV’s
designated contact person.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

34



--------------------------------------------------------------------------------



 



     i. DIRECTV System Hardware sold to Contractor by DIRECTV. Throughout the
Term of the Agreement, DIRECTV may require that Contractor purchase DIRECTV
Hardware or System components such as an ODU and/or LNB from DIRECTV and deliver
and provide Services for such DIRECTV System Hardware specifically in the
fulfillment of DIRECTV offers. Such DIRECTV Hardware and/or System components
purchased by Contractor would then be purchased back by DIRECTV upon the
deployment by Contractor of the specific material as documented in the
applicable Work Order. The purchase by Contractor (as well as the re-purchase by
DIRECTV) of DIRECTV System and/or component inventory, including the execution
and filing of applicable UCC statements shall be performed in accordance with
the terms and conditions of such arrangement as hereby set forth in Exhibit 3.i.
Exhibit 3.i. may be amended from time to time by the mutual agreement of the
Parties.
     j. Call Center Requirements. To the extent that Contractor employs
personnel (or contracts with an Approved Subcontractor) to provide call center
services with respect to DIRECTV customer contact for the Services hereunder,
the following metrics must be met, as measured on a monthly basis:
          (i) ASA (Average Speed of Answer) of sixty seconds or less, 85% of the
time.
     Such call center connectivity shall allow for authorized DIRECTV-employee
real-time, remote monitoring.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

35



--------------------------------------------------------------------------------



 



EXHIBIT 3.d.
DROP MATERIALS; TOOLS
REQUIRED MATERIALS TO PERFORM EACH WORK ORDER
(subject to change from time to time)
See the Service Provider Installation Guide, (“SPIG”)
MINIMUM TOOLS REQUIRED TO PERFORM EACH WORK ORDER
DIRECTV® installer only
Inclinometer wlCompass
Digital Volt 1 ohm Meter
Satellite Signal Strength Meter
ADDITIONAL TOOLS RECOMMENDED TO PERFORM EACH WORK ORDER

     
Adjustable Wrench 10”
  Cable Caddy
Side Cutters
  Drill 1/2” electric
7,16” open end wrench
  100’ grounded extension cord
pliers
  Drukkm Cordless, ?”
needle nose pliers
  Drill Bit 1/4” x 18” Masonry
Slot Screwdriver set
  Drill Bit 3/8” x 18” Masonry
Phillip Head Screwdriver set
  Drill Bit 3/8” x 18” Masonry
Wire Strippers
  Drill Bit 3/8” x 18” Masonry
Cable Prep Tool Set for RG-56
  Drill Bit 5/8” x 18” Masonry
Crimp Tool to match RG-6 connectors
  Drill Bit 5/8” x 18” Masonry
RJ-11 modular Crimp Tool for Telephone
  Drill Bit 1/4” x 18” Masonry
Telephone Wire Line Tester
  Drill Bit 1/4” x 18” Masonry
Torque Wrench
  Fish Tape and Reel, 100”
Staple gun for phone wire application
  Ladder, Fiberglass, House minimum 28’
Hack Saw
  Ladder Step 6”
Hammer, Decking, 20 oz.
  100’ 3/8” rope hand line
Level, Pole type
  Safety belt with strap
Tape Measure (30’)
  Post hole Digger (9” Scissors)
English socket set to 3/4” w / ratchet
  Spud Bar 72”
Metric socket set to I8mm w / ratchet
  Round Tip Shovel
Bow Saw — 30”
  Trenching Shovel
Tree Prune wl Fiberglass Handle
   
5 Gallon Pail
   

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

36



--------------------------------------------------------------------------------



 



EXHIBIT 3.e.(v)
PERFORMANCE STANDARDS/CHARGEBACKS
     The performance standards (the “Performance Standards”) listed below are
the minimum operational standards with which Contractor must comply for all
Services performed under this Agreement. The Performance Standards listed below
do not comprise an all-inclusive list. Contractor is responsible for compliance
with all terms and conditions of this Agreement and DIRECTV’s policies and
procedures, whether or not contained in this Exhibit 3.e.(v). Performance
Standards, other than the customer satisfaction score, shall be measured on a
per DMA basis and are based upon [****] figures when measured approximately
[****] after the end of each [****], unless otherwise provided herein. Source
systems to acquire data for Performance Standards measurement shall include
CSG/WorkForce Express or other workforce management system, STMS and WRQES audit
database.
     1. Service Calls within sixty (60) days of prior visit: Closed Service Call
Work Orders to the same address opened within sixty (60) days of the close date
of any prior visit (irrespective of whether the prior visit was for an
installation, movers, upgrade or service call) shall not exceed [****] of the
applicable monthly closed Work Order volume during Q2, 2007; [****] during Q3,
2007 and [****] during Q4, 2007 and beyond.
     2 Cancel Rate. New Installs: Contractor shall maintain a cancel rate on New
Installation work orders of less than [****] of all New Installation work orders
completed.
     3. Escalation Rate; Opened escalations as a percentage of all monthly
scheduled work orders shall be less than [****] in Q2, 2007 (lowered to [****]
in Q3 and [****] in Q4).
     4. Customer Satisfaction: Contractor shall achieve a monthly blended
customer satisfaction score as measured across Contractor’s entire territory,
based on customer interviews conducted by a third party, of no less than [****].
     5. ADTA. New installations shall not exceed [****] for the average days to
activate, as measured monthly.
     6. ADTC. Upgrades shall not exceed [****] for the average days to close, as
measured monthly; Movers/former customers shall not exceed [****] for the
average days to close, as measured monthly; Service Calls shall not exceed
[****] for the average days to close, as measured monthly
     For each DMA meeting or exceeding both the Performance Standard metrics
above, as well as the additional metrics as set forth in Attachment A hereto,
during the monthly measuring period shall entitle Contractor to specific
incentive bonuses in accordance with the terms and conditions set forth in
Attachment A. Failure by Contractor to comply with any one of the above
Performance Standards, as calculated on a monthly basis, FOR [****] within a
particular DMA shall be deemed a material breach of this Agreement; provided,
however, that the customer satisfaction score shall not be DMA-based. In the
case of the customer satisfaction score, failure to achieve the minimum score
for [****] shall be deemed a material breach by Contractor. Contractor shall
have [****] from receipt of written notice of such failure to cure its default
as is set forth in section 8.b. of this Agreement (performance, in this case,
shall be measured during the [****] period following the date of receipt of such
notice). Failure by Contractor to cure its material breach within this [****],
may result in immediate termination by DIRECTV at its sole discretion. Any
failure by Contractor to comply with any particular Performance Standard (other
than the customer satisfaction score) for more than [****] in any [****] period
during the Term within a particular DMA shall, upon written notification from
DIRECTV, constitutes a non-curable material breach, providing DIRECTV with the
option to immediately terminate this Agreement pursuant to section 8.c. of this
Agreement. In either event, DIRECTV may, short of termination, elect to remove
Contractor from any current DMA (both performing and nonperforming) should
Contractor be unable to cure the breach of these performance standards within
the allotted cure period.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

37



--------------------------------------------------------------------------------



 



NON-PERFORMANCE CHARGEBACKS
In addition to the above. Contractor may be subject to the following
chargebacks:

(i)   Should Contractor’s overall satisfaction score fall below [****] in any
measuring month, every compensable Work Order for that month shall be reduced by
[****].   (ii)   DIRECTV has implemented an “On Time Service Guarantee” program
which will result in a [****] credit to customers who experience a late-arriving
technician, missed appointment or a No Call/No Show. This will apply to all
Installation, Mover, Upgrade or Service Call Work Orders for residential
customers. The customer shall be eligible to receive a [****] credit to his/her
account if Contractor’s technician, including any Approved Subcontractor, has
not arrived by the end of the appointment window (the applicable 4-hour window
(or the applicable “first AM/last PM window” during Daylights Savings)). To the
extent that DIRECTV reasonably determines that the customer’s complaint
regarding a late or missed appointment is legitimate, Contractor shall be
subject to a charge back equal to the $100 credit provided by DIRECTV to the
customer.   (iii)   In the event that an Office of the President escalation,
Contractor will be charged back [****] if it is determined by DIRECTV, in its
reasonable discretion, that the issue is based on the poor performance of
Contractor, whatever that may be. To the extent that the customer/pending
customer elects to terminate the relationship with DIRECTV as a result of this
poor performance, DIRECTV shall have the right to charge Contractor back an
additional amount of [****], for a total of [****]

 

*   The customer satisfaction score shall be determined by an overall, basic
rating by the DIRECTV customer as to the outcome of the services (both
Fulfillment and Service Calls) provided by Contractor (specifically, a rating by
the customer of being “not satisfied,” “somewhat satisfied” or “very satisfied”
with the performance of Contractor as it relates to the Services required by the
applicable Work Order assigned by DIRECTV to Contractor). A passing customer
satisfaction score shall equate to no less than [****] out of every [****]
customers’ acknowledgment of being either “somewhat satisfied” or “very
satisfied” with Contractor’s performance. Telephone interviews of each such
customer shall be conducted by DIRECTV or DIRECTV ‘s authorized agent.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

38



--------------------------------------------------------------------------------



 



EXHIBIT 3.g.
INSTALLATION 1 SERVICE SATISFACTION CHECKLIST
Please see current Checklist form in the P&P
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

39



--------------------------------------------------------------------------------



 



EXHIBIT 3.i.
SALE OF DIRECTV SYSTEMS AND COMPONENTS TO CONTRACTOR
I. THE USE OF CONTRACTOR-OWNED DIRECTV SYSTEM HARDWARE
     1. SALE OF DIRECTV SYSTEMS.
          1.1 SALE. From time to time during the term of this Agreement, DIRECTV
agrees to sell to Contractor, and Contractor agrees to buy, DIRECTV System
components (including individual receivers, ODUs and LNBs) (collectively,
“DIRECTV System Components”), solely for use in connection with DIRECTV customer
installations and service work as described in Section 5 below, in such quantity
as is reasonably determined by both Contractor and DIRECTV, through modes of
transportation as reasonably determined by DIRECTV. As between DIRECTV and
Contractor, DIRECTV shall be solely responsible and liable for any and all costs
and expenses related to the shipment of all DIRECTV System Components to
Contractor under this Agreement, subject to the conditions set forth in
Section 2.5 below. Contractor hereby agrees that it will only use the DIRECTV
System Components purchased from DIRECTV hereunder for DIRECTV-assigned Work
Orders which require the consumption of such Contractor-owned DIRECTV System
Components and for no other purpose whatsoever, including, but not limited to.
Contractor’s own sales initiatives, if any.
          1.2 TITLE. The title to each and every DIRECTV System Component sold
and shipped to Contractor hereunder shall remain with DIRECTV until such DIRECTV
System Component is delivered to, and accepted by, Contractor or to its
consignee. Notwithstanding anything to the contrary contained herein, upon
receipt of DIRECTV System Components, and until such DIRECTV System Components
are provided to a DIRECTV Customer and accepted by such DIRECTV Customer,
Contractor shall remain liable for any and all losses, thefts, damages or
otherwise (collectively, “Casualties”) in connection with such DIRECTV System
Components and shall maintain adequate insurance to protect such DIRECTV System
Components from and against any and all Casualties.
          1.3 SECURITY INTEREST. Contractor hereby agrees to grant to DIRECTV a
first priority security interest (the “Security Interest”) in and to each and
every DIRECTV System Component purchased, but not yet paid for, by Contractor
from DIRECTV for the purposes of this Exhibit 3.i. during the Term of this
Agreement. Promptly upon execution of this Amendment, Contractor shall execute
and file any and all documents requested by DIRECTV to perfect DIRECTV’s
Security Interest in and to such DIRECTV System Components pursuant to the terms
hereunder, including, but not limited to, UCC-1 documents. In addition,
Contractor shall not encumber or otherwise cause any liens or security interest
to be placed on such DIRECTV System Components prior to the payment by
Contractor of each specific DIRECTV System Component.
     2. PAYMENT OF DIRECTV SYSTEMS; REPORTING RECONCILIATION.
          2.1 INVOICING PROCESS. DIRECTV shall provide an individual invoice
(the “DIRECTV System Invoice”) for each sales order shipment of DIRECTV System
Components sold to Contractor. The DIRECTV System Invoice shall be generated on
the date of individual shipment. Contractor shall have the affirmative duty to
inspect each received shipment to verify actual count and to note any visible
physical damage to the shipment. Without the timely reporting to DIRECTV of any
discrepancy as set forth below in Section 2.5, DIRECTV shall invoice Contractor
based solely on DIRECTV’s copy of the advanced shipment notification generated
by DIRECTV’s shipping agent applicable to such DIRECTV System Invoice.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

40



--------------------------------------------------------------------------------



 



          2.2 INVOICE DUE DATE/OFFSETTING. Other than the exception stated in
the following sentence, the DIRECTV System Invoice due date shall be thirty
(30) days from the date of the applicable shipment; provided, however, that in
the event that the due date is extended beyond thirty (30) days, that specific
period shall be stated on the applicable invoice. Notwithstanding the foregoing,
all advanced product receivers (DVRs, HD and HD-DVR receivers) purchased will
have an invoice due date of forty-five (45) days from the date of the applicable
shipment. The Invoice shall primarily be for notification purposes and shall
state that payment to DIRECTV is not to be effectuated by the actions of
Contractor. Rather, on the due date as set forth on the applicable Invoice,
DIRECTV shall automatically offset the DIRECTV System Invoice balance against
any amounts owed by DIRECTV to Contractor under this or any other agreement
between the parties, including those Fulfillment, Service Call, any incentive or
bonus, hardware reimbursement or sales commission payments (as more fully
detailed in Section 6, below) then currently due to Contractor from DIRECTV.
          2.3 HARDWARE SHIPPING SCHEDULE COSTS. It is the parties’ intent to
ship hardware from DIRECTV to Contractor’s plants weekly based on DIRECTV’s
rolling ninety (90) day consumption forecast specific to the region(s) serviced
by each of Contractor’s applicable DIRECTV-authorized ship-to locations. Upon
the receipt of the applicable forecasts, Contractor shall determine the amount
of hardware desired to cover the intended weekly consumption period and shall
order those amounts of hardware from DIRECTV through DIRECTV’s purchase order
(“PO”) process. Upon the receipt of such PO, DIRECTV shall issue a corresponding
sales order and shall initiate the shipment of such sales order. Contractor may,
in its reasonable discretion, request more or less hardware in its weekly PO
than as is advised by DIRECTV based upon DIRECTV’s rolling forecast and DIRECTV
shall ship that requested amount; provided, however, that in the event
Contractor requests LESS THAN the advised amount as communicated by DIRECTV and
Contractor then requires an additional shipment to cover the unanticipated
shortfall (a “Contractor Shortfall Order”), Contractor shall be solely
responsible for all shipping costs related to that specific Contractor Shortfall
Order. Those shipping charges to Contractor shall reflect DIRECTV’s actual
shipping costs related to the specific Contractor Shortfall Order. In addition,
if Contractor requests delivery of hardware in either less-than full pallet
quantities and/or delivery to locations requiring a lift gate service, DIRECTV,
in its sole discretion, may elect to charge Contractor an additional handling
fee of $1.50 per unit for less-than full pallet quantities and $30.00 per pallet
requiring lift gate service. In the event that consumption exceeds DIRECTV’s
anticipated forecast on which Contractor based its weekly PO of hardware and an
expedited shipment is required (a “DIRECTV Shortfall Order”), DIRECTV shall be
solely responsible for all shipping costs related to that specific DIRECTV
Shortfall Order. In no event shall DIRECTV have any obligation to “buy-back”
hardware ordered by Contractor as a result of a shortfall in the anticipated the
forecasted sales volume; provided, however, that Section 7 hereunder sets forth
those limited scenarios where a hardware buy-back by DIRECTV may be applicable.
          2.4 HARDWARE RECEIPT/RECONCILIATION PROCESSES. Contractor shall have
up to fifteen (15) days from the shipping date of the applicable sales order to
report back to DIRECTV any discrepancies between its PO and the shipped amounts
pursuant to DIRECTV’s sales order. Such discrepancies would include missing
units, visible damage and serialization inconsistencies. With respect to
potentially latent problems with hardware, including DOA receivers and
inaccurate access card information, such discrepancies shall be reported to
DIRECTV no later than sixty (60) days from the shipping date of the sales order
which included the unit in question. This reporting process shall follow the
terms set forth in the P&P.
          2.5 PURCHASE OF REFURBISHED RECEIVERS. Certain makes and models of
used receivers, as identified by DIRECTV, shall be returned by Contractor to
DIRECTV or its agent for refurbishment after such receiver has been replaced
during a Service Call. Pricing of refurbished receivers will be the same as a
new unit of the same make/model. It is the parties’ intention that Contractor
shall limit its purchase of refurbished receivers to that approximate number of
receivers previously returned to DIRECTV (or its agent) by Contractor for repair
or refurbishment. All DIRECTV System Components to be consumed by Contractor on
Work Orders generated by DIRECTV ‘shall only be purchased by Contractor from
DIRECTV pursuant to the terms hereunder. In the event that DIRECTV is unable to
timely provide sufficient DIRECTV System Components required by Contractor to
timely perform pending Work Orders, Contractor may, upon the agreement of the
parties, acquire components from other pre-approved sources; provided, however,
that any use of non DIRECTV-provided System Components by Contractor in the
fulfillment of a Work Order which has not been pre-approved in writing by
DIRECTV shall be deemed a material breach of the Agreement.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

41



--------------------------------------------------------------------------------



 



     3. CUSTOMER PURCHASE OF DIRECTV SYSTEMS/TITLE TRANSFER. DIRECTV may from
time to time deliver a Work Order to Contractor for a particular installation,
ordering the purchase of a DIRECTV System Component and identifying the
particular DIRECTV System Component, DIRECTV Customer his/her address, how many
DIRECTV System Components will be delivered to him/her, and other pertinent
information. Contractor shall acknowledge receipt of the Work Order and shall
thereupon sell to DIRECTV, and DIRECTV shall purchase, the designated DIRECTV
System(s) at the price (“Purchase Price”) and on the payment and other terms and
conditions set forth in this Exhibit 3.i. for sale by DIRECTV to the DIRECTV
Customer. Title to and risk of loss of the DIRECTV System Component so purchased
shall pass to DIRECTV upon delivery and installation of the System at the
designated DIRECTV Customer’s location (at which time, DIRECTV shall
simultaneously transfer title of the System to the DIRECTV Customer), in
accordance herewith. DIRECTV may cancel the Work Order without liability if
Contractor fails to timely perform any of its obligations hereunder relating
thereto.
     4. DIRECTV DISCRETION. DIRECTV may set and change the terms of the sales
program that it offers to DIRECTV Customers in its sole discretion. DIRECTV
makes no guarantee regarding the volume of such transactions and nothing herein
grants Contractor any exclusivity regarding them; provided, however, that
DIRECTV shall use its best commercially reasonable efforts to offer to sell to
Contractor, on a weekly basis, only that amount of DIRECTV System Components as
shall be necessary to fulfill the actual number of Work Orders provided to
Contractor by DIRECTV, based on DIRECTV’s rolling sales forecast.
     5. DIRECTV CUSTOMER TRANSACTIONS. If the customer transaction for a DIRECTV
System Component is a sale, Contractor shall, on DIRECTV’s behalf, deliver to
the DIRECTV Customer all applicable warranty, user, and title documents, as
DIRECTV may prescribe. DIRECTV may set and change the price and other terms of
sale in its discretion, and shall bear all risk of collection. In no event may
Contractor collect any money or payments from the DIRECTV Customer which are to
be payable to DIRECTV, unless DIRECTV otherwise requests in writing.
     6. HARDWARE PURCHASE PRICE. In consideration of new receiver purchases only
(including any advanced receivers such as new HD or DVR receivers) by Contractor
under this Exhibit 3.i., DIRECTV shall pay to Contractor, as reimbursement, that
purchase price (the “Hardware Reimbursement Fee”) as set forth in
Exhibit 4.A.(i) to the Agreement (“Schedule of Rates”), as amended hereunder,
for the applicable completed Work Order. For administrative purposes, the
parties agree that the DIRECTV Hardware Reimbursement Fee for any new DIRECTV
System receiver shall be the same amount as is established in the applicable
invoice for each such new receiver sold by DIRECTV to Contractor as contemplated
herein. In addition, while the applicable per-unit Hardware Reimbursement Fee
for new receivers shall remain identical to that specific amount invoiced by
DIRECTV in the applicable DIRECTV System Invoice, throughout the Term of the
Agreement, the actual invoiced amount and corresponding, identical Reimbursement
Fee per unit may, per DIRECTV’s discretion, fluctuate during the Term upon
notice by DIRECTV to Contractor.
The purchase price of the DIRECTV System Components including:

  (i)   New/refurbed DIRECTV standard receivers;     (ii)   New/refurbed DIRECTV
DVR receivers;     (iii)   New/refurbed high definition DIRECTV receivers;    
(iv)   new/refurbed HDIDVR DIRECTV receivers;     (v)   HD antennae;     (vi)  
ODUs;     (vii)   LNB; and     (viii)   Individual remotes

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

42



--------------------------------------------------------------------------------



 



purchased by Contractor as contemplated herein (the “Purchase Price”) shall be
set by DIRECTV with DIRECTV providing Contractor approximately thirty (30) days
notice of any change to the then current per-item pricing. Other Components may
be added by DIRECTV throughout the term of the Agreement. In the event that a
price change occurs for Components other than receivers and the cost of that
Component is built into the all-in fulfillment rate established (ODUs, for
example), modification to the applicable fulfillment rate shall occur twenty-one
(21) days AFTER the modified price for such Component goes into effect.
     7. HARDWARE BUYBACK. Under limited circumstances, DIRECTV, in its
reasonable discretion shall, upon the written request of Contractor, buy back
certain DIRECTV System Components. Such buy backs, if any, shall be limited to
the following situations:
          7.1. OBSOLESCENCE. In the event that any DIRECTV System Component
purchased by Contractor pursuant to this Exhibit 3.i. becomes immediately
obsolete pursuant to DIRECTV’s written directive and Contractor is prohibited
from further deployment in the field, DIRECTV shall reimburse Contractor its
actual cost for each such Component that had been purchased and paid for by
Contractor that is then returned to DIRECTV (shipping to be paid for by
DIRECTV). In the event that DIRECTV provides Contractor no less than 120 days to
consume all soon to be obsolete DIRECTV System Components as identified by
DIRECTV, however, such DIRECTV System Components shall not be reimbursed for by
DIRECTV if any such now-obsolete Component is still on-hand after this 120 day
consumption period. Extensions to this 120-day consumption period may be granted
by DIRECTV in writing in the event that the System Component(s) in question
could not have been reasonably consumed by Contractor based on the volume of
applicable Work Orders provided by DIRECTV during the 120-day consumption
period. Similarly, in the event of a Component recall by the Component
manufacturer whereby DIRECTV instructs Contractor to retrieve previously
deployed Components (within a unique Work Order type), DIRECTV shall replace, at
no cost to Contractor, each such recalled Component timely returned to DIRECTV
per its return procedures on a one-for-one basis.
          7.2. AGREEMENT TERMINATION. In the event that this Agreement is
terminated pursuant to the terms hereunder and, as of the effective date of
termination Contractor maintains an inventory of DIRECTV System Components
purchased by Contractor pursuant to this Exhibit 3.i., DIRECTV shall reimburse
Contractor its actual cost for each such Component that had been purchased and
paid for by Contractor that is then returned to DIRECTV (shipping to be paid for
by DIRECTV). DIRECTV shall only reimburse Contractor for those returned
Components that are new, unopened and may still be deployed in the field;
provided, however, that with respect to DIRECTV receivers, both new and
refurbished units may be returned for reimbursement so long as the individual
receivers have not been removed from its packaging.
     8. TAXES.
          8.1 PROPERTY TAXES. In the event that Contractor maintains a warehouse
in a state where its inventory may be subject to a property tax and that
warehouse is also a DIRECTV-authorized ship-to location for the purposes of this
Exhibit 3.i., DIRECTV shall, upon receipt of a copy of the applicable tax
assessment specific to the DIRECTV System Components purchased by Contractor
hereunder, (i) calculate its estimated aggregate number of each of the DIRECTV
System Components that reasonably should have been on-hand as of the date of the
assessment, and (ii), in accordance with the established property tax on
inventory rate for the applicable jurisdiction, remit to Contractor that amount
equal to DIRECTV’s reasonable calculation of its tax responsibility, if any. As
of the effective date of this Amendment, the only states that have a property
tax on inventory which may be applicable to this paragraph 8 a. include:
ARIZONA, GEORGIA, INDIANA, KENTUCKY, MISSISSIPPI, OHIO, OKLAHOMA, TEXAS, WEST
VIRGINIA and possibly TENNESSEE. Notwithstanding, the foregoing, to the extent
that Contractor has the right to apply for any inventory exemption status
(partial or fully) related to the DIRECTV System Components in the applicable
state/applicable taxing jurisdiction, DIRECTV will only reimburse those amounts
which the taxing authority, in writing, does not grant that exemption.
          8.2. SALES AND USE TAXES. Upon the receipt of the properly executed
resale certificate(s) from Contractor, DIRECTV will consider the transaction a
“sale-for-resale” transaction and shall not charge Contractor sales tax on the
transaction. If at a future date DIRECTV buys the DIRECTV System Components back
from Contractor, the DIRECTV-issued resale certificate to Contractor shall make
the buy-back of such Components a “sale for resale” resulting in no sales tax
liability to Contractor on that purchase by DIRECTV. At that point in time,
DIRECTV shall self-assess the applicable tax on the sale and shall timely remit
to the appropriate taxing authority. Said DIRECTV-issued resale certificates
shall be provided in conjunction with the execution of this First Amendment.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

43



--------------------------------------------------------------------------------



 



EXHIBIT 4.a.(i)
RATE MATRIX,
     As provided in the February 28, 2007 DIRECTV Rate Card Letter with the
addition of the following line item:

         
Employee Account/Upgrade — Additional Work
  [****]   No charge to customer for: Wall Fish, Pole Mount,
Non-penetrating/sled mount, custom mounts, diplexers, and wireless phone jacks

Commercial Rates as set forth below:

                      HSP/AFS/ Commission Rates ODU &     Multiswitch Paid by
Code     Fulfillment Labor/incidental materials   HSP/AFS/Regional AFS
Commission Rates                 Non-Pen                 Plenum   Roof   Blended
    Labor   Ballast   Cabling   Mount   Rate
Install/Movers
                   
Standard Installation
  [****]   [****]   [****]   [****]   [****]
Advanced Products Installation (incl. DVR, HD)
  [****]   [****]   [****]   [****]   [****]
Additional Outlet (same trip on Installation)
  [****]   [****]   [****]   [****]   [****]
2nd ODU Install (same trip)
  [****]   [****]   [****]   [****]   [****]
Upgrades
                   
Relocate
  [****]   [****]   [****]   [****]   [****]
HD Upgrade
  [****]   [****]   [****]   [****]   [****]
DVR Upgrade
  [****]   [****]   [****]   [****]   [****]
Additional Outlet Upgrade
  [****]   [****]   [****]   [****]   [****]
2nd ODU Upgrade ((nternational/72.5)
  [****]   [****]   [****]   [****]   [****]
Additional Outlets, same trip
  [****]   [****]   [****]   [****]   [****]
High Definition Antenna Install
  [****]   [****]   [****]   [****]   [****]

                              ODU/   Multi       All In     Labor   LNB   Switch
  IRD   Rate
Service Call
  [****]   [****]   [****]   [****]   [****]

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

44



--------------------------------------------------------------------------------



 



EXHIBIT 4.a.(ii)
SERVICE CALL PAYMENTS
The “all-in” Service Call rate shall be [****] (includes labor/materials, LNB
swap, multiswitch swap, and ODU swap). Receiver usage will be reimbursed through
the buy-down system based on access card activation (all receivers — new or
refurbished — used by Contractor will have access cards). In addition,
Contractor will be paid for [****] of the service calls within [****] at the
[****] labor rate only (receiver will be reimbursed through buy down).
Commercial Service Call rates as set forth in the Rate Card (Exhibit 4.a.(i)).
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

45



--------------------------------------------------------------------------------



 



EXHIBIT 11
Marketing of DIRECTV Products to Customers
DIRECTV PROTECTION PLAN
     Upon mutual agreement of both Contractor and DIRECTV, Contractor may
promote the DIRECTV Protection Plan and educate eligible customers as to its
terms and conditions at the point of installation or upgrade of the DIRECTV
System such that the customer will be familiar with the Protection Plan in order
to elect to purchase the Protection Plan from DIRECTV upon service activation
through a DIRECTV call center agent or, if approved by DIRECTV, through
Contractor closing the installation or upgrade work order with a unique close
code representing customer electing to purchase the Protection Plan service.
     l. APPOINTMENT. DIRECTV hereby appoints Contractor as its representative to
market and promote subscriptions for the Protection Plan (“Subscriptions”), on
the terms and conditions contained herein. Contractor may market and promote
Subscriptions only to single family residential household customers in the
contiguous United States WHILE CONTRACTOR IS PERFORMING, PURSUANT TO THIS
AGREEMENT, THE SERVICES ON BEHALF OF DIRECTV FOR THE CUSTOMER. Contractor may
market and promote Subscriptions only for the Protection Plan as described
herein, and not any other services DIRECTV may currently offer or may offer in
the future; provided, however, that DIRECTV may, in its sole discretion, elect
to expand upon the products that Contractor may offer in which case this
Exhibit 11 shall be amended to include the terms and conditions related to any
such additional products. DIRECTV may amend the terms of the Protection Plan
from time to time on written notice to Contractor and Contractor shall be
responsible for relaying the current terms of the Protection Plan to customers.
Contractor hereby accepts such appointment and shall use its best commercial
efforts to market and promote Subscriptions. Contractor may not sell any
competing warranty product as it relates to the DBS Service throughout the term
of this Agreement.
     2. GENERAL OBLIGATIONS.
          2.1 TRAINING. DIRECTV shall provide training and/or training materials
regarding its Protection Plan to Contractor’s training personnel, as DIRECTV
reasonably deems necessary. Contractor shall train its own employees to the
satisfaction of DIRECTV. DIRECTV may require Contractor’s employees to attend
supplementary training classes from time to time. Contractor shall be
responsible for all expenses and compensation of its employees during such
training.
          2.2 PERSONNEL. Contractor may allow its employees (including employees
of Authorized Subcontractors only) to market and promote the Protection Plan.
          2.4 STANDARD POLICIES. Contractor shall strictly comply with the
standard policies and procedures of the Protection Plan as DIRECTV may
promulgate for its representatives in written notices, guidelines, and
bulletins, as the same may be amended from time to time (collectively
“Policies”). The Policies shall be an integral part of this Agreement but may
not impair any of Contractor’s rights granted herein.
          2.5 STANDARD OF CONDUCT. In all of its activities as a representative
for DIRECTV and in its own DIRECTV System business, Contractor shall conduct
itself in a commercially reputable and ethical manner, shall comply with all
applicable laws, and shall engage in no deceptive sales practice or other
practice which impugns DIRECTV’s commercial reputation and goodwill.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

46



--------------------------------------------------------------------------------



 



     3. TRANSMISSION OF CUSTOMER INFORMATION. In the event that an eligible
customer, after receiving the related materials and information, has expressed
to Contractor an interest in purchasing the Protection Plan from DIRECTV,
Contractor shall (i) obtain written confirmation of customer’s election (in a
manner as shall be communicated by DIRECTV to Contractor), and (ii) transmit to
DIRECTV, via DIRECTV’s work order system (“CSG”), or other DIRECTV-specified
data transmission procedure, notification of such customer’s interest.
     4. RATES AND TERMS OF SERVICES.
          4.1 RATES. DIRECTV shall determine the pricing, terms, and conditions
of the Protection Plan in its discretion. Contractor shall not represent that
DIRECTV Protection Plan may be obtained on any different terms or rates, shall
not impose additional or different terms and shall not offer customers any
discount, rebate, or other material benefits in consideration for subscribing to
it, except as expressly authorized by DIRECTV in writing.
          4.2 CHANGES. DIRECTV may change the pricing, terms, conditions, and
availability of its Protection Plan from time to time in its discretion. DIRECTV
shall notify Contractor of such changes as soon as practicable. Contractor shall
promptly replace point of sale materials as necessary.
          4.3 MISREPRESENTATIONS. If Contractor misrepresents or fails to fully
disclose any prices or other terms of the DIRECTV Protection Plan to any
customer, it shall reimburse DIRECTV any amount which DIRECTV is compelled, or
in its reasonable judgment according to its standard practices decides, to pay
or credit the customer in compensation for such misrepresentation. In addition,
DIRECTV shall be entitled to offset any such payment or credit by DIRECTV to
customers as a result of Contractor’s misrepresentations or omissions against
any amounts owed to Contractor by DIRECTV.
     5. CUSTOMER ORDERS FOR SERVICE. Upon receipt of confirmation, via CSG or
other DIRECTV-specified data transmission procedure, that a specific customer
has expressed interest in purchasing the Protection Plan, DIRECTV shall use its
commercially reasonable efforts to finalize the sale of the Protection Plan to
customer through agent activation or customer literature post activation. All
elections by customers to order the Protection Plan shall he subject to
acceptance or rejection by DIRECTV in its discretion and Contractor understands
and agrees that a customer may ultimately elect not to purchase the Protection
Plan even if such customer had previously expressed to Contractor an interest in
purchasing the Protection Plan. All Subscription fees shall be billed directly
to the Subscriber by DIRECTV.
     6. COMPENSATION.
          6.1 PROTECTION PLAN COMMISSIONS. In consideration of Contractor’s
services in marketing and promoting the customer’s purchase of the DIRECTV
Protection Plan, DIRECTV shall pay Contractor commissions (“Protection Plan
Commissions”) in the amounts and on the terms and conditions set forth below,
upon both of the following events (collectively a ‘Protection Plan Activation”):
               (a) DIRECTV’s receipt of an Order for the Protection Plan from an
eligible customer (i.e., an existing customer not yet subscribing to the
Protection Plan or a new customer who has not yet indicated, pursuant to the
pending services set forth within the applicable Work Order, that he/she has
elected to subscribe to the Protection Plan at service activation) where such
Order is evidenced by the customer acknowledging such in writing on the DIRECTV
Installation/Service Satisfaction Checklist; and
               (b) DIRECTV’s acceptance of such Order of the Protection Plan.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

47



--------------------------------------------------------------------------------



 



          6.2 COMMISSION RATE.
               (a) DIRECTV shall pay Contractor a Protection Plan Commission,
for its services in promoting Orders for the DIRECTV Protection Plan, on the
terms and conditions in the Agreement and as described below:

              Commission Tier   Take Rate Range   Commission Payment   60-day
Chargeback
Tier 1
  [****]   [****]   [****]
Tier 2
  [****]   [****]   [****]
Tier 3
  [****]   [****]   [****]

A [****] and [****] take-rate will pay [****] Commission per sale, [****] to
[****] take-rate will pay [****] per sale and anything over [****] take rate
will pay [****] per sale. The take-rate calculation will be made monthly and
based off volume from the previous calendar month. A 60-day chargeback applies
for each tier and will be equal to the corresponding Commission payment. As of
today this will be at the Corp ID level, but paying at the DMA level may occur
in the future.
               (b) DIRECTV’s obligation to penalize Contractor with charge back
shall commence upon the earliest to occur of any of the following events, as
they relate to each applicable Subscription:
     (i) the termination of the Subscription for any reason (including
termination resulting in a change in customer account type to an account type
ineligible to purchase the Protection Plan) in the first sixty (60) days of
service; or
     (ii) the disconnection of the Subscription for any reason; unless a
reconnection by Subscriber occurs within the first sixty (60) days of service;
or
     (iii) the termination of the Subscription for any reason. in the first
sixty (60) days of service; or
     (iv) the cancellation by the Subscriber of its comtnissionable DIRECTV
Programming Package, notwithstanding such customer maintaining its Protection
Plan Subscription after said Programming Package cancellation in the first sixty
(60) days of service.
               (c) An accounting setting forth Contractor’s monthly Protection
Plan Subscriber Base shall be included with Contractor’s monthly commissions
report it receives as a commissioned DIRECTV Contractor.
               (d) No Protection Plan Commissions shall be earned if a customer
elects to purchase the Protection Plan on any date subsequent to that calendar
date which is the customer’s DIRECTV Programming Service Activation Date or the
date on which the Service Call at which the Protection Plan was promoted by the
technician.
          6.3 EXCEPTIONS.
               (a) Notwithstanding anything to the contrary herein, DIRECTV
shall not be required to pay any Protection Plan Commissions for:
     (i) any Subscription canceled prior to the commencement of service;
     (ii) any Subscription that may inadvertently attach to (or change to) a
customer account type not eligible as a commissionable account type as set forth
in this Exhibit;
     (iii) Orders made by a Subscriber subsequent to the offer made by DIRECTV
to customer upon Activation;
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

48



--------------------------------------------------------------------------------



 



               (b) DIRECTV shall not be required to pay any Protection Plan
Commissions on account of payments received by DIRECTV from Subscribers after
the termination of this Agreement or termination of this Protection Plan
marketing program.
          6.4 CHANGES. Contractor acknowledges that DIRECTV may need to adapt
its marketing cost structure to changing conditions from time to time.
Accordingly, DIRECTV may change the Commission Schedule (including the
Commission rate) at any time, and from time to time, in its discretion; provided
that DIRECTV shall give Contractor at least thirty (30) days prior written
notice of the effective date of any such change.
          6.5 SET-OFFS BY DIRECTV. DIRECTV may set-off or recoup any amounts
owed to it by Contractor, or by its subsidiaries and affiliates, pursuant to
this or any other agreement with DIRECTV, and any damages suffered by DIRECTV
due to Contractor’s breach hereof or other misconduct, against any amounts which
it owes to Contractor. The foregoing does not limit DIRECTV’s right to recover
any unrecouped balance.
     7. TERMINATION. Either party may elect to terminate this promotion and
marketing of the Protection Plan by Contractor for any or no cause upon ten
(10) business days written notice to the other party.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

49



--------------------------------------------------------------------------------



 



ATTACHMENT A
PERFORMANCE-BASED INCENTIVE PAYMENTS
(Effective as of April 1, 2007)
A. PERFORMANCE-BASED INCENTIVE PAYMENTS
In addition to the applicable Rate(s) set forth in Exhibit 4.a.(i), Contractor,
during Q2-Q4 2007 (the “Program Period”), shall be eligible to receive up to two
(2) separately calculated additional payments (the “Incentive Payment”) based on
DIRECTV’s calculation of Contractor’s (i) compliance (per DMA) with the
Productivity Incentive Metric as set forth below and (ii) pass rate of customer
satisfaction results (Tracker Study blended score) as set forth below. The
calculation with respect to any Incentive Payment earned by Contractor shall be
performed by DIRECTV on a monthly basis using the data collected in the prior
month; provided, however, that payment of any such aggregate monthly Incentive
Payment shall be made by DIRECTV to Contractor approximately sixty (60) days
from the last day of the applicable month.
I. PRODUCTIVITY INCENTIVE METRIC — PROVIDED THAT Contractor is not in breach of
any material obligation under the Agreement and meets or exceeds each of the
following Minimum Performance Standards, other than where excepted as
specifically identified by DIRECTV in writing, on a per DMA basis:

1.   Service Calls within sixty (60) days of prior visit: Closed Service Call
Work Orders to the same address opened within sixty (60) days of the close date
of any prior visit (irrespective of whether the prior visit was for an
installation, movers, upgrade or service call) shall not exceed [****] of the
applicable monthly closed Work Order volume.   2   Cancel Rate, New Installs:
Contractor shall maintain a cancel rate on New Installation work orders of less
than [****] of an New Installation work orders completed.   3.   Escalation
Rate: Opened escalations as a percentage of all monthly scheduled work orders
shall be less than [****] in Q2, 2007 (lowered to [****] in Q3 and [****] in
Q4).   4.   Customer Satisfaction: Contractor shall achieve a monthly blended
customer satisfaction score as measured across Contractor’s entire territory,
based on customer interviews conducted by a third party, of no less than [****].
  5.   Work Reassignment: No Work Orders (within the applicable DMA) have been
Reassigned during the measuring period by DIRECTV due to Contractor’s inability
to manage the provided volume of work within the performance standards as set
forth herein; provided, however, that uncontrollable weather/force majeure
events or out of the ordinary DIRECTV initiatives within the DMA shall be
reasonably excluded by DIRECTV. For the purposes of this Attachment A,
“Reassigned” shall mean that the Work Order has been routed to a Secondary
Provider in the DMA/management area where Contractor is the current primary
provider. Should that particular DMA/management area ever be bifurcated ,
Contractor will no longer be held accountable for Work Orders in that area which
no longer identifies Contractor as the primary provider.

THEN, Contractor’s monthly Productivity Incentive payment will be calculated as
follows:
For a Productivity calculation (as provided in your daily productivity
reporting) of greater than or equal to [****] for the applicable month, [****]
multiplied solely by the number of such applicable installation, mover, former
customer, service and upgrade Work Orders successfully completed by Contractor
(that is, Work Order has been qualified for payment by DIRECTV) during that
month in the applicable DMA. No Work Orders in dispute at the time of such
monthly calculation shall be included in the applicable monthly Incentive
Payment, if any.
or
For a Productivity calculation of greater than or equal to [****] for the
applicable month, [****] multiplied solely by the number of such applicable
installation, mover, former customer, service and upgrade Work Orders
successfully completed by Contractor (that is, Work Order has
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

50



--------------------------------------------------------------------------------



 



been qualified for payment by DIRECTV) during that month in the applicable DMA.
No Work Orders in dispute at the time of such monthly calculation shall be
included in the applicable monthly Incentive Payment, if any.
II. CUSTOMER SATISFACTION INCENTIVE PROVIDED THAT Contractor is not in breach of
any material obligation under the Agreement and meets or exceeds each of the
following Minimum Performance. Standards, other than where excepted as
specifically identified by DIRECTV in writing, on a per DMA basis:

1.   Service Calls within sixty (60) days of prior visit: Closed Service Call
Work Orders to the same address opened within sixty (60) days of the close date
of any prior visit (irrespective of whether the prior visit was for an
installation, movers, upgrade or service call) shall not exceed [****] of the
applicable monthly closed Work Order volume.   2   Cancel Rate, New Installs:
Contractor shall maintain a cancel rate on New Installation work orders of less
than [****] of all New Installation work orders completed.   3.   Escalation
Rate: Opened escalations as a percentage of all monthly scheduled work orders
shall be less than [****] in Q2, 2007 (lowered to [****] in Q3 and [****] in
Q4).   4.   Customer Satisfaction: Contractor shall achieve a monthly blended
customer satisfaction score as measured across Contractor’s entire territory,
based on customer interviews conducted by a third party, of no less than [****].
  5.   Work Reassignment: No Work Orders (within the applicable DMA) have been
Reassigned during the measuring period by DIRECTV due to Contractor’s inability
to manage the provided volume of work within the performance standards as set
forth herein; provided, however, that uncontrollable weather/force majeure
events or out of the ordinary DIRECTV initiatives within the DMA shall be
reasonably excluded by DIRECTV.

THEN, Contractor shall be entitled to a monthly Incentive Payment calculated as
follows:
For a Customer Satisfaction “Very Satisfied” rating greater than or equal to
[****] in Q2, 2007 (increased to [****] in Q3 and [****] in Q4), [****]
multiplied solely by the aggregate number of Installation, Mover, Former
Customer, Upgrade, and Service work orders successfully completed by Contractor
during that quarter throughout Contractor’s territory. No work orders in dispute
at the time of such quarterly calculation shall be included in this applicable
quarterly Incentive Payment, if any.
Or
For a Customer Satisfaction “Very Satisfied” rating greater than or equal to
[****] in Q2, 2007 (increased to [****] in Q3 and [****] in Q4), [****]
multiplied solely by the aggregate number of Installation, Mover, Former
Customer, Upgrade, and Service work orders successfully completed by Contractor
during that quarter throughout Contractor’s territory. No work orders in dispute
at the time of such quarterly calculation shall be included in this applicable
quarterly Incentive Payment, if any.
      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

51



--------------------------------------------------------------------------------



 



DIRECTV may, in its sole discretion, elect to extend the Program beyond the
Program Period, or may offer a different incentive program; provided, however,
that DIRECTV is under no obligation to offer any additional incentive-based
compensation beyond the Program Period.
 

*   The Customer Satisfaction score shall be determined by an overall, basic
rating by the DIRECTV customer as to the outcome of the services (specifically,
Installation, Mover, Former Customer, Upgrade, and Service Calls) provided by
Contractor (specifically, a rating by the customer of being “not satisfied,”
“somewhat satisfied” or “very satisfied” with the performance of Contractor as
it relates to the Services required by the applicable Work Order assigned by
DIRECTV to Contractor). A passing (“minimum”) customer satisfaction score for
incentive eligibility shall equate to no less than [****] out of every [****]
customers’ acknowledgment of being either “somewhat satisfied” or “very
satisfied” with Contractor’s performance. Telephone interviews of each such
customer shall be conducted by DIRECTV or DIRECTV’s authorized agent.

      
      
      
      
**** Certain confidential information contained in this document has been
omitted and filed separately with the Securities and Exchange Commission
pursuant to Rule 24-b-2 of the Securities Exchange Act of 1934, as amended.
Omissions are designated as [****].

52